EXHIBIT 10.1


EXECUTION VERSION






--------------------------------------------------------------------------------





SECOND LIEN SECURITY AGREEMENT
By
CARROLS RESTAURANT GROUP, INC.,
as Issuer
and
THE GUARANTORS PARTY HERETO
and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent
______________________
Dated as of April 29, 2015



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page


PREAMBLE
1


 
 
 
RECITALS
1


 
 
 
AGREEMENT
2


 
 
 
ARTICLE I 
 
 
 
DEFINITIONS AND INTERPRETATION
 
 
 
SECTION 1.1.
DEFINITIONS
2


SECTION 1.2.
INTERPRETATION
11


SECTION 1.3.
RESOLUTION OF DRAFTING AMBIGUITIES
11


SECTION 1.4.
PERFECTION CERTIFICATE
12


 
 
 
ARTICLE II 
 
 
 
GRANT OF SECURITY AND SECURED OBLIGATIONS
 
 
 
SECTION 2.1.
GRANT OF SECURITY INTEREST
12


SECTION 2.2.
FILINGS
14


SECTION 2.3.
SECOND PRIORITY NATURE OF LIENS
15


 
 
 
ARTICLE III 
 
 
 
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
 
 
 
SECTION 3.1.
DELIVERY OF CERTIFICATED SECURITIES COLLATERAL
15


SECTION 3.2.
PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL
16


SECTION 3.3.
FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST
16


SECTION 3.4.
OTHER ACTIONS
16


SECTION 3.5.    
JOINDER OF ADDITIONAL GUARANTORS
19


SECTION 3.6.
SUPPLEMENTS; FURTHER ASSURANCES
20


 
 
 
ARTICLE IV 
 
 
 
REPRESENTATIONS, WARRANTIES AND COVENANTS
 
 
 
SECTION 4.1.
TITLE
21




-i-
        

--------------------------------------------------------------------------------




SECTION 4.2.
VALIDITY OF SECURITY INTEREST
21


SECTION 4.3.
DEFENSE OF CLAIMS; TRANSFERABILITY OF PLEDGED COLLATERAL
21


SECTION 4.4.
OTHER FINANCING STATEMENTS
21


SECTION 4.6.
DUE AUTHORIZATION AND ISSUANCE
22


SECTION 4.7.
CONSENTS, ETC.
22


SECTION 4.8.
PLEDGED COLLATERAL AND MORTGAGED PROPERTY
22


SECTION 4.9.
INSURANCE
22


SECTION 4.10.
POST-CLOSING COLLATERAL MATTERS
23


SECTION 4.11.
NOTICE OF CHANGES
24


SECTION 4.12.
NO IMPAIRMENT OF THE SECURITY INTERESTS
24


 
 
 
ARTICLE V 
 
 
 
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
 
 
 
SECTION 5.1.
PLEDGE OF ADDITIONAL SECURITIES COLLATERAL
24


SECTION 5.2.
VOTING RIGHTS; DISTRIBUTIONS; ETC.
25


SECTION 5.3.
DEFAULTS, ETC
26


SECTION 5.4.
CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND
     HOLDERS OF EQUITY INTERESTS
26


 
 
 
ARTICLE VI
 
 
 
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
 PROPERTY COLLATERAL
 
 
 
SECTION 6.1.
GRANT OF INTELLECTUAL PROPERTY LICENSE
27


SECTION 6.2.
PROTECTION OF COLLATERAL AGENT’S SECURITY
27


SECTION 6.3.
AFTER-ACQUIRED PROPERTY
27


SECTION 6.4.
LITIGATION
28


 
 
 
ARTICLE VII
 
 
 
TRANSFERS
SECTION 7.1.
TRANSFERS OF PLEDGED COLLATERAL OR MORTGAGED
     PROPERTY
28


 
 
 
ARTICLE VIII 
 
 
 
REMEDIES
 
 
 
SECTION 8.1.
REMEDIES
29


SECTION 8.2.
NOTICE OF SALE
31




-ii-
        

--------------------------------------------------------------------------------




SECTION 8.3.
WAIVER OF NOTICE AND CLAIMS
31


SECTION 8.4.
CERTAIN SALES OF PLEDGED COLLATERAL
31


SECTION 8.5.
NO WAIVER; CUMULATIVE REMEDIES
32


SECTION 8.6.
CERTAIN ADDITIONAL ACTIONS REGARDING INTELLECTUAL
     PROPERTY
33


SECTION 8.7.
[RESERVED]
33


SECTION 8.8.
ACTIONS OF COLLATERAL AGENT
33


 
 
 
ARTICLE IX 
 
 
 
APPLICATION OF PROCEEDS
 
 
 
SECTION 9.1.
APPLICATION OF PROCEEDS
34


 
 
 
ARTICLE X
 
 
 
MISCELLANEOUS
 
 
 
SECTION 10.1.
CONCERNING COLLATERAL AGENT AND THE OTHER
     SECURITY DOCUMENTS
35


SECTION 10.2.
COLLATERAL AGENT MAY PERFORM; COLLATERAL AGENT
     APPOINTED ATTORNEY-IN-FACT
38


SECTION 10.3.
CONTINUING SECURITY INTEREST; ASSIGNMENT
39


SECTION 10.4.
TERMINATION; RELEASE
39


SECTION 10.5.
MODIFICATION IN WRITING
39


SECTION 10.6.
NOTICES
40


SECTION 10.7.
GOVERNING LAW, CONSENT TO JURISDICTION AND SERVICE
     OF PROCESS; WAIVER OF JURY TRIAL
40


SECTION 10.8.
SEVERABILITY OF PROVISIONS
40


SECTION 10.9.
EXECUTION IN COUNTERPARTS
41


SECTION 10.10.
BUSINESS DAYS
41


SECTION 10.11.
NO CREDIT FOR PAYMENT OF TAXES OR IMPOSITION
41


SECTION 10.12.
NO CLAIMS AGAINST COLLATERAL AGENT
41


SECTION 10.13.
NO RELEASE
41


SECTION 10.14.
PERMITTED ADDITIONAL PARI PASSU OBLIGATIONS
42


SECTION 10.15.
OBLIGATIONS ABSOLUTE
42


 
 
 
SIGNATURES
S-1


 
 
 
EXHIBIT 1
Form of Issuer’s Acknowledgment
 
EXHIBIT 2
Form of Securities Pledge Amendment
 
EXHIBIT 3
Form of Copyright Security Agreement
 
EXHIBIT 4
Form of Patent Security Agreement
 
EXHIBIT 5
Form of Trademark Security Agreement
 


-iii-
        

--------------------------------------------------------------------------------




EXHIBIT 6
Form of Additional Pari Passu Joinder Agreement
 
EXHIBIT 7
Form of Joinder Agreement
 
EXHIBIT 8
Form of Perfection Certificate
 

        
        


    
    
    
    
    
    
    
    
    



-iv-
        

--------------------------------------------------------------------------------




SECOND LIEN SECURITY AGREEMENT
This SECOND LIEN SECURITY AGREEMENT dated as of April 29, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) made by CARROLS
RESTAURANT GROUP, INC., a Delaware corporation (the “Issuer”), and the
Guarantors from to time to time party hereto (the “Guarantors”), as pledgors,
assignors and debtors (the Issuer, together with the Guarantors, in such
capacities and together with any successors in such capacities, the “Pledgors,”
and each, a “Pledgor”), in favor of The Bank of New York Mellon Trust Company,
N.A., in its capacity as collateral agent pursuant to the Indenture (as
hereinafter defined), as pledgee, assignee and secured party (in such capacities
and together with any successors in such capacities, the “Collateral Agent”).
R E C I T A L S :
A.    The Issuer, the Guarantors and The Bank of New York Mellon Trust Company,
N.A., in its capacity as trustee under the Indenture (the “Trustee”), in
connection with the execution and delivery of this Agreement, entered into that
certain indenture, dated as of April 29, 2015 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Indenture”; which
term shall also include and refer to any additional issuance of notes under the
Indenture), pursuant to which the Issuer is issuing $200,000,000 aggregate
principal of 8.00% Senior Secured Second Lien Notes due 2022 (together with the
Exchange Notes and any Additional Notes, the “Notes”).
B.    From time to time after the date hereof, the Issuer may, subject to the
terms and conditions of the Indenture and the Security Documents, incur
Permitted Additional Pari Passu Obligations (including Additional Notes issued
under the Indenture), that the Issuer desires to secure by the Pledged
Collateral and Mortgaged Property on a pari passu basis with the Notes.
C.    Each Guarantor has, pursuant to the Indenture, among other things,
unconditionally guaranteed the Secured Obligations.
D.    The Issuer and each Guarantor will receive substantial benefits from the
issuance of the Notes and each is, therefore, willing to enter into this
Agreement.
E.    This Agreement is given by each Pledgor in favor of the Collateral Agent
for the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.
F.    It is a condition to the issuance of the Notes that each Pledgor execute
and deliver the applicable Security Documents, including this Agreement.





        

--------------------------------------------------------------------------------

-2-

A G R E E M E N T :
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
SECTION 1.1.    Definitions.
(a)    Unless otherwise defined herein or in the Indenture, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC; provided that in any event, the following terms shall have the
meanings assigned to them in the UCC:
“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “Promissory Notes”; “
Records”; “Securities Account”; “Securities Intermediary”; “Security
Entitlement”; “Supporting Obligations”; and “Tangible Chattel Paper.”
(b)    Terms used but not otherwise defined herein that are defined in the
Indenture shall have the meanings given to them in the Indenture.
(c)    The following terms shall have the following meanings:
“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.
“Additional Pari Passu Agent” shall mean the Person appointed to act as trustee,
agent or representative for the holders of Permitted Additional Pari Passu
Obligations pursuant to any Additional Pari Passu Agreement.
“Additional Pari Passu Agreement” shall mean the indenture, credit agreement or
other agreement under which any Permitted Additional Pari Passu Obligations
(other than Additional Notes) are incurred and any notes or other instruments
representing such Permitted Additional Pari Passu Obligations.
“Additional Pari Passu Joinder Agreement” shall mean an agreement substantially
in the form of Exhibit 6 hereto.
“Agreement” shall have the meaning assigned to such term in the Preamble hereof.



        

--------------------------------------------------------------------------------

-3-

“Burger King Corporation” shall mean Burger King Corporation, a Florida
corporation.
“Burger King Rights” shall mean the rights (if any) of Burger King Corporation
under each Franchise Agreement pursuant to which Burger King Corporation shall
be entitled to: (a) prior written notice of any sale of all or substantially all
of the Capital Interests of the Issuer or any Restricted Subsidiary; (b) a right
of first refusal to purchase all or substantially all of the Capital Interests
of the Issuer or any Restricted Subsidiary or of all or substantially all of the
assets of a restaurant subject to a Franchise Agreement in connection with a
sale thereof; (c) prior approval of any sale of all or substantially all of the
Capital Interests of the Issuer or any Restricted Subsidiary; and (d) prior
written consent to the sale, assignment, transfer, conveyance or give-away of
substantially all of the assets of any restaurant subject to a Franchise
Agreement; in each case to the extent set forth in a legally binding Franchise
Agreement.
“Capital Interests” in any person means any and all shares, interests (including
preferred interests, restricted stock interests and stock options, warrants and
other convertible instruments), participations or other equivalents in the
equity interest (however designated) in such person and any rights (other than
debt securities convertible into an equity interest), warrants or options to
acquire an equity interest in such person.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.
“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written, or third party or intercompany), between such Pledgor and any third
party, and all assignments, amendments, restatements, supplements, extensions,
renewals, replacements or modifications thereof.
“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.
“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 3 hereto.



        

--------------------------------------------------------------------------------

-4-

“Credit Agreement” shall mean that certain credit agreement, dated as of May 30,
2012 (as amended by the First Amendment to Credit Agreement, dated as of
December 19, 2014 and the Second Amendment to Credit Agreement and First
Amendment to Security Agreement, dated as of April 29, 2015, and as further
amended, amended and restated, supplemented or otherwise modified from time to
time) among the Issuer as borrower under the Credit Agreement, the guarantors
party thereto, the agent and lenders party thereto and Wells Fargo Bank,
National Association, as First Lien Agent.
“Default” or “Event of Default” shall mean a “default” or “event of default”
under the Indenture or under any Additional Pari Passu Agreement.
“Deposit Accounts” shall mean, collectively, with respect to each Pledgor, (i)
all “deposit accounts” as such term is defined in the UCC and in any event shall
include all accounts and sub-accounts relating to any of the foregoing accounts
and (ii) all cash, funds, checks, notes and instruments from time to time on
deposit in any of the accounts or sub-accounts described in clause (i) of this
definition.
“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
“Excluded Property” shall mean
(a)    any rights or interest in any lease, contract, license or license
agreement covering personal property or Real Property of the Issuer or any
Guarantor, so long as under the terms of such lease, contract, license or
license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein to Collateral Agent is prohibited (or would
render such lease, contract, license or license agreement cancelled, invalid or
unenforceable) and such prohibition has not been or is not waived or the consent
of the other party to such lease, contract, license or license agreement has not
been or is not otherwise obtained; provided that, this exclusion shall in no way
be construed to apply if any such prohibition is unenforceable under the UCC or
other applicable law or so as to limit, impair or otherwise affect Collateral
Agent’s unconditional continuing security interests in and liens upon any rights
or interests of the Issuer or Guarantors in or to monies due or to become due to
the Issuer or Guarantor under any such lease, contract, license or license
agreement (including any Receivables);
(b)    assets owned by Issuer or any Guarantor on the Issue Date or thereafter
acquired and any proceeds thereof that are subject to a Lien securing a Purchase
Money Debt or Capital Lease Obligation permitted to be incurred pursuant to the
provisions of the Indenture to the extent and for so long as the contract or
other agreement in which such Lien is granted (or the documentation providing
for such Purchase Money Debt or Capital Lease Obligation) validly prohibits the
creation of any



        

--------------------------------------------------------------------------------

-5-

other Lien on such assets and proceeds (other than to the extent that such
prohibition would be rendered ineffective pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction and other than to the extent all necessary consents to
creation, attachment and perfection of the Collateral Agent’s Liens thereon have
been obtained);
(c)    any shares entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2) of any direct or indirect Subsidiary of the Issuer that is a
“controlled foreign corporation” in excess of sixty-five (65%) percent of the
total combined voting power of all of the issued and outstanding Capital
Interests entitled to vote in such Subsidiary;
(d)    any Capital Interests of any Subsidiary of the Issuer to the extent
necessary for such Subsidiary not to be subject to any requirement pursuant to
Rule 3-16 or Rule 3-10 of Regulation S-X under the Exchange Act, due to the fact
that such Subsidiary’s Capital Interests secures the Notes or Note Guarantees,
to file separate financial statements with the Securities and Exchange
Commission (or any other governmental agency);
(e)    any intent to use trademark application to the extent and for so long as
creation of a security interest therein would result in the loss of any material
rights therein, provided that upon submission and acceptance by the United
States Patent and Trademark Office of an amendment to allege use pursuant to 15
U.S.C. Section 1060(a) (or any successor provision), such intent to use
trademark application shall not be considered Excluded Property;
(f)    any Real Property leased by the Issuer or any Guarantor;
(g)     the Real Properties located at 968 James Street, Syracuse, New York, a
parcel of land located at Rte. 30 and Kingsboro Avenue, Gloversville, NY 12078,
a parcel of land adjacent to 12213 Olean Road, Yorkshire, New York, a parcel of
land adjacent to 3002 East Avenue, Central Square, New York and 3055 Mahoning
Avenue, Warren Ohio;
(h)    any Franchise Agreements that prohibit security interests thereon without
consent of the franchisor; and
(i)    any cash or cash equivalents held in deposit or securities accounts
designated for cash collateralizing the Credit Agreement;
provided, however, that Excluded Property shall not include any Proceeds,
products, substitutions or replacements of any Excluded Property referred to in
clause (a), (b), (c), (d), (e) or (f) (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to in clauses (a), (b),
(c), (d), (e) or (f)).





        

--------------------------------------------------------------------------------

-6-

“First Lien Agent” shall mean Wells Fargo Bank, National Association, in its
capacity as administrative agent under the Credit Agreement, and its permitted
successors and assigns.
“First Lien Security Agreement” shall mean that certain security agreement dated
as of May 30, 2012, as amended by the Second Amendment to Credit Agreement and
First Amendment to Security Agreement, dated as of April 29, 2015, among the
Issuer as borrower under the Credit Agreement, the guarantors party thereto and
the First Lien Agent.
“Franchise Agreements” shall mean all of the franchise agreements to which the
Issuer or any of its Restricted Subsidiaries is a party as a franchisee, whether
entered into on, prior to or following the Issue Date, as the same may be from
time to time amended, modified, supplemented or restated.
“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or the Mortgaged Property, (iii) any and all other
rights, claims, choses-in-action and causes of action of such Pledgor against
any other person and the benefits of any and all collateral or other security
given by any other person in connection therewith, (iv) all guarantees,
endorsements and indemnifications on, or of, any of the Pledged Collateral or
any of the Mortgaged Property, (v) all lists, books, records, correspondence,
ledgers, printouts, files (whether in printed form or stored electronically),
tapes and other papers or materials containing information relating to any of
the Pledged Collateral or any of the Mortgaged Property, including all customer
or tenant lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, appraisals, recorded knowledge, surveys,
studies, engineering reports, test reports, manuals, standards, processing
standards, performance standards, catalogs, research data, computer and
automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Pledgor’s operations or any of the
Pledged Collateral or any of the Mortgaged Property and all media in which or on
which any of the information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
now or hereafter acquired or held by such Pledgor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.



        

--------------------------------------------------------------------------------

-7-

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with (i)
the use of and symbolized by any Trademark or Intellectual Property License with
respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.
“Impairment” shall have the meaning assigned to such term in Section 9.1 hereof.
“Initial Purchasers” shall mean Wells Fargo Securities, LLC, Stephens Inc., Rabo
Securities USA, Inc. and Raymond James & Associates, Inc.
“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.
“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.
“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.
“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 10 to the Perfection Certificate and intercompany
notes hereafter



        

--------------------------------------------------------------------------------

-8-

acquired by such Pledgor and all certificates, instruments or agreements
evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.
“Intercreditor Agreement” shall mean that certain intercreditor agreement, dated
as of May 30, 2012, as amended by Amendment No. 1, dated as of April 29, 2015,
by and among Wells Fargo Bank, National Association, as First Lien Agent and The
Bank of New York Mellon Trust Company, N.A., as Second Lien Collateral Agent, as
it may be amended, restated, supplemented or modified from time to time.
“Intervening Creditor” shall have the meaning assigned to such term in Section
9.1 hereof.
“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.
“Issue Date” shall mean April 29, 2015.
“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, access
agreements and any other agreements (including all amendments, extensions,
replacements, renewals, modifications and/or guarantees thereof), whether or not
of record and whether now in existence or hereafter entered into, affecting the
use or occupancy of all or any portion of any Real Property.
“Lien” means, with respect to any property or other asset, any mortgage, deed of
trust, deed to secure debt, pledge, hypothecation, assignment, deposit
arrangement, security interest, lien (statutory or otherwise), charge, easement,
encumbrance or other security agreement on or with respect to such property or
other asset (including, without limitation, any conditional sale or other title
retention agreement having substantially the same economic effect as any of the
foregoing).
“Mortgage Instrument” shall mean any mortgage, deed of trust or deed to secure
debt executed by a Pledgor in favor of the Collateral Agent, for the benefit of
the Secured Parties, as the same may be amended, modified, extended, restated,
replaced, or supplemented from time to time.
“Mortgaged Property” means, collectively, (i) each Real Property listed on
Schedule 7(a) of the Perfection Certificate, (ii) each Real Property, if any,
encumbered by a Mortgage Instrument delivered after the Issue Date pursuant to
Section 3.4 and 4.10 and (iii) any other interest in Real Property that secures
the Credit Agreement.
“Note Guarantee” means any guarantee of the Notes by any Guarantor pursuant to
the Indenture.



        

--------------------------------------------------------------------------------

-9-

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto, (iv)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.
“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 4 hereto.
“Perfection Certificate” means that certain perfection certificate to be
executed and delivered by the Issuer in connection with the execution and
delivery of the Indenture, to be dated on or about the Issue Date and
substantially in the form attached hereto as Exhibit 8.
“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.
“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.
“Pledged Securities” shall mean, collectively, with respect to each Pledgor, in
each case other than Excluded Property, (i) all issued and outstanding Equity
Interests of each issuer set forth on Schedules 9(a) and 9(b) to the Perfection
Certificate as being owned by such Pledgor (other than Equity Interests of the
Unrestricted Subsidiaries on the Issue Date) and all options, warrants, rights,
agreements and additional Equity Interests of whatever class of any such issuer
acquired by such Pledgor (including by issuance), together with all rights,
privileges, authority and powers of such Pledgor relating to such Equity
Interests in each such issuer or under any Organization Document of each such
issuer, and the certificates, instruments and agreements representing such
Equity Interests and any and all interest of such Pledgor in the entries on the
books of any financial intermediary pertaining to such Equity Interests, (ii)
all Equity Interests of any issuer (other than Equity Interests of the
Unrestricted Subsidiaries on the Issue Date), which Equity Interests are
hereafter acquired by such Pledgor (including by issuance) and all options,
warrants, rights, agreements and additional Equity Interests of whatever class
of any such issuer acquired by such Pledgor (including by issuance), together
with all rights, privileges, authority and powers of such Pledgor relating to
such Equity Interests or under any Organization Document of any such issuer, and
the certificates, instruments and agreements representing such Equity Interests
and any and all interest of such Pledgor in the entries on the books of any
financial intermediary pertaining to such Equity Interests, from time to time
acquired by such Pledgor in any manner, and (iii) all Equity Interests issued in
respect of the Equity Interests referred to in clause (i) or (ii) upon any
consolidation or merger of any issuer of such Equity Interests.



        

--------------------------------------------------------------------------------

-10-

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any Person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.
“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.
“Secured Obligations” means any principal, premium, interest (including any
interest accruing subsequent to the filing of a petition in bankruptcy,
reorganization or similar proceeding at the rate provided for in the
documentation with respect thereto, whether or not such interest is an allowed
claim under applicable state, federal or foreign law), penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and banker’s acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under any of (i) the Indenture, the Notes (other than any Additional Notes
except to the extent constituting Permitted Additional Pari Passu Obligations),
the Note Guarantees and the Security Documents and (ii) any Additional Pari
Passu Agreement and other documentation relating to any other Permitted
Additional Pari Passu Obligations; provided that no obligations in respect of
Permitted Additional Pari Passu Obligations (other than Additional Notes) shall
constitute “Secured Obligations” unless the Additional Pari Passu Agent for the
holders of such Permitted Additional Pari Passu Obligations has executed an
Additional Pari Passu Joinder Agreement in the form of Exhibit 6 hereto and has
become a party to the Intercreditor Agreement.
“Secured Parties” shall mean, collectively, the Collateral Agent, the Trustee,
the Holders, each Additional Pari Passu Agent, each holder of Permitted
Additional Pari Passu Obligations that constitute Secured Obligations and the
other Persons the Secured Obligations owing to which are or are purported to be
secured by the Collateral under the terms of the Security Documents (other than
the Intercreditor Agreement).
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.



        

--------------------------------------------------------------------------------

-11-

“Subsidiary” means, with respect to any person, any corporation, limited or
general partnership, trust, association or other business entity of which an
aggregate of at least a majority of the outstanding Voting Interests therein is,
at the time, directly or indirectly, owned by such Person and/or one or more
Subsidiaries of such Person.
“Title Company” shall mean any material title insurance company as shall be
retained by any Pledgor.
“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.
“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 5 hereto.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
“Voting Interests” means, with respect to any person, securities of any class or
classes of Capital Interests in such person entitling the holders thereof
generally to vote on the election of members of the board of directors or
comparable body of such person.
SECTION 1.2.    Interpretation. The rules of interpretation specified in the
Indenture (including Section 1.4 thereof) shall be applicable to this Agreement.
SECTION 1.3.    Resolution of Drafting Ambiguities. Each Pledgor acknowledges
and agrees that it was represented by counsel in connection with the execution
and delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof.



        

--------------------------------------------------------------------------------

-12-

SECTION 1.4.    Perfection Certificate. The Collateral Agent, each Secured Party
and each Pledgor agree that the Perfection Certificate and all descriptions of
Pledged Collateral and Mortgaged Property, schedules, amendments and supplements
thereto are and shall at all times remain a part of this Agreement.
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
SECTION 2.1.    Grant of Security Interest. As collateral security for the
payment and performance in full of all the Secured Obligations, each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):
(i)    all Accounts;
(ii)    all Equipment, Goods, Inventory and Fixtures;
(iii)    all Documents, Instruments, Promissory Notes and Chattel Paper;
(iv)    all Letters of Credit and Letter-of-Credit Rights;
(v)    all Securities Collateral;
(vi)    all Investment Property;
(vii)    all Intellectual Property Collateral;
(viii)    the Commercial Tort Claims described on Schedule 12 to the Perfection
Certificate;


(ix)    all General Intangibles;
(x)    all Money and all Deposit Accounts;
(xi)    all Supporting Obligations;
(xii)    any assets of Pledgor that now or hereafter come into the possession,
    custody, or control of Collateral Agent (or its agent or designee);


(xiii)    all books and records relating to the Pledged Collateral; and
(xiv)
to the extent not covered by clauses (i) through (xiii) of this sentence, all
other personal property of such Pledgor, whether tangible or intangible,




        

--------------------------------------------------------------------------------

-13-

and all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.
Notwithstanding anything to the contrary contained in clauses (i) through (xiii)
above, the security interest created by this Agreement shall not extend to, and
the term “Pledged Collateral” shall not include, any Excluded Property and from
and after the Issue Date, no Pledgor shall permit to become effective in any
document creating, governing or providing for any permit, license or agreement a
provision that would prohibit the creation of a Lien on such permit, license or
agreement in favor of the Collateral Agent unless such Pledgor believes, in its
reasonable judgment, that such prohibition is usual and customary in
transactions of such type, subject to the Burger King Rights.
In addition, notwithstanding anything herein to the contrary, in the event that
Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities Act requires (or
is replaced with another rule or regulation, or any other law, rule or
regulation is adopted, which would require) the filing with the Securities and
Exchange Commission (or any other governmental agency) of separate financial
statements of any Pledgor that is a Subsidiary of the Issuer due to the fact
that such Subsidiary’s Capital Interests or other securities of such Pledgor
secure the Notes and/or Permitted Additional Pari Passu Obligations affected
thereby, then the Capital Interests and such other securities of such Pledgor
will automatically be deemed not to be part of the Pledged Collateral securing
the Notes and/or Permitted Additional Pari Passu Obligations affected thereby
but only to the extent necessary to not be subject to such requirement, only for
so long as required to not be subject to such requirement and only with respect
to Secured Obligations affected thereby.


In the event that Rule 3-10 or Rule 3-16 of Regulation S-X under the Securities
Act is amended, modified or interpreted by the Securities and Exchange
Commission to permit (or is replaced with another rule or regulation, or any
other law, rule or regulation is adopted, which would permit) such Pledgor’s
Capital Interests and other securities to secure the Notes and/or Permitted
Additional Pari Passu Obligations in excess of the amount then pledged without
the filing with the Securities and Exchange Commission (or any other
governmental agency) of separate financial statements of such Pledgor, then the
Capital Interests and other securities of such Pledgor will automatically be
deemed to be a part of the Pledged Collateral for the relevant Notes and/or
Permitted Additional Pari Passu Obligations but only to the extent necessary to
not be subject to any such financial statement requirement.
In accordance with the limitations set forth in the two immediately preceding
paragraphs, the Pledged Collateral for the Notes and/or Permitted Additional
Pari Passu Obligations will include such Pledgor’s Capital Interests only to the
extent that the applicable value of such Capital Interests (on a
Subsidiary-by-Subsidiary basis) is less than 20% of the aggregate principal
amount of the Notes outstanding. Following the date hereof, however, the



        

--------------------------------------------------------------------------------

-14-

portion of the Capital Interests of Subsidiaries constituting Pledged Collateral
may increase or decrease as described above.


SECTION 2.2.    Filings. Each Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file (in the event such
Pledgor fails to do so in the first instance) in any relevant jurisdiction any
financing statements (including fixture filings) and amendments thereto that
contain the information required by Article 9 of the UCC of each applicable
jurisdiction for the filing of any financing statement or amendment relating to
the Pledged Collateral, including (i) whether such Pledgor is an organization,
the type of organization and any organizational identification number issued to
such Pledgor, (ii) any financing or continuation statements or other documents
without the signature of such Pledgor where permitted by law, including the
filing of a financing statement describing the Pledged Collateral as “all assets
now owned or hereafter acquired by the Pledgor or in which Pledgor otherwise has
rights” and (iii) in the case of a financing statement filed as a fixture filing
or covering Pledged Collateral constituting minerals or the like to be extracted
or timber to be cut, a sufficient description of the real property to which such
Pledged Collateral relates. Each Pledgor agrees to provide all information
described in the immediately preceding sentence to the Collateral Agent promptly
upon request by the Collateral Agent.
(a)    Each Pledgor hereby ratifies its authorization for the Collateral Agent
to file in any relevant jurisdiction any financing statements relating to the
Pledged Collateral if filed prior to the date hereof.
(b)    Each Pledgor hereby further authorizes the Collateral Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country) (in the event such Pledgor fails to do so in the first instance),
including the Copyright Security Agreement, the Patent Security Agreement and
the Trademark Security Agreement, or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Pledgor hereunder, without the signature of such
Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.
(c)    Notwithstanding the foregoing authorizations, in no event shall the
Collateral Agent be obligated to prepare or file any financing statements
whatsoever, or to maintain the perfection of the security interest granted
hereunder. Each Pledgor agrees to prepare, record and file, at its own expense,
financing statements (and continuation statements when applicable) with respect
to the Collateral now existing or hereafter created meeting the requirements of
applicable state law in such manner and in such jurisdictions as are necessary
to perfect and maintain perfected the Collateral, and to deliver a file stamped
copy of each such financing statement or other evidence of filing to the
Collateral Agent. Neither the Trustee nor the Collateral Agent shall be under
any obligation whatsoever to file any such financing or continuation statements
or intellectual property filings, as applicable, to make any other filing under
the UCC, with the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in connection with this Agreement.



        

--------------------------------------------------------------------------------

-15-

SECTION 2.3.    Second Priority Nature of Liens. Notwithstanding anything herein
to the contrary, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement shall be a second priority lien on and security
interest in the Pledged Collateral and the exercise of any right or remedy by
the Collateral Agent hereunder is subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control. Notwithstanding anything herein to the contrary, prior to
the Discharge of First Lien Obligations (as defined in the Intercreditor
Agreement), the requirements of this Agreement to deliver Pledged Collateral and
any certificates, instruments or Documents in relation thereto to the Collateral
Agent shall be deemed satisfied by delivery of such Pledged Collateral and such
certificates, instruments or Documents in relation thereto to the First Lien
Agent (as bailee and non-fiduciary agent for the Collateral Agent).
Each Pledgor agrees that, in the event any Pledgor, pursuant to the First Lien
Security Agreement, takes any action to grant or perfect a Lien in favor of the
First Lien Agent in any assets (other than assets described in clause (i) of the
definition of Excluded Property and other than control agreements with respect
to any Deposit Accounts, Securities Accounts or Commodities Accounts), such
Pledgor shall also take such action to grant or perfect a Lien (subject to the
Intercreditor Agreement) in favor of the Collateral Agent to secure the Secured
Obligations without request of the Collateral Agent, including with respect to
any property and Real Property in which the First Lien Agent directs a Pledgor
to grant or perfect a Lien or take such other action under the First Lien
Security Agreement.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL
SECTION 3.1.    Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof, have been delivered to the First Lien Agent for the benefit of the
Collateral Agent in suitable form for transfer by delivery or accompanied by
duly executed instruments of transfer or assignment in blank, and that the
Collateral Agent has a perfected second priority security interest therein. Each
Pledgor hereby agrees that all certificates, agreements or instruments
representing or evidencing Securities Collateral acquired by such Pledgor after
the date hereof shall promptly (but in any event within thirty (30) days after
receipt thereof by such Pledgor) be delivered to and held by or on behalf of the
Collateral Agent pursuant hereto and the Intercreditor Agreement. The
requirements in the preceding two sentences shall not apply (i) to the extent
that the face value of the Securities Collateral (other than any Subsidiary
Equity Interests) does not exceed $1,000,000 in the aggregate for all Pledgors
or (ii) to the Intercompany Notes. All certificated Securities Collateral shall
be in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank. Subject to the Burger
King Rights, the Collateral Agent shall have the right, at any time upon the
occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Collateral
Agent or any of its nominees or endorse for negotiation any or all of the
Securities



        

--------------------------------------------------------------------------------

-16-

Collateral, without any indication that such Securities Collateral is subject to
the security interest hereunder. In addition, upon the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right at
any time to exchange certificates representing or evidencing Securities
Collateral for certificates of smaller or larger denominations.
SECTION 3.2.    Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Collateral Agent has a perfected second
priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof. Each Pledgor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) cause the issuer to execute and deliver to the
Collateral Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto, (ii) if necessary or desirable to
perfect a security interest in such Pledged Securities, cause such pledge to be
recorded on the equityholder register or the books of the issuer, execute any
customary pledge forms or other documents necessary or appropriate to complete
the pledge and give the Collateral Agent the right to transfer such Pledged
Securities under the terms hereof, and (iii) after the occurrence and during the
continuance of any Event of Default if required by the First Lien Agent, (A)
cause the Organization Documents of each such issuer that is a Subsidiary of the
Issuer to be amended to provide that such Pledged Securities shall be treated as
“securities” for purposes of the UCC and (B) cause such Pledged Securities of
such issuers to become certificated and delivered to the Collateral Agent in
accordance with the provisions of Section 3.1.
SECTION 3.3.    Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements (other than control agreements with respect to any
Deposit Accounts, Securities Accounts or Commodities Accounts), instruments and
other documents necessary to perfect the security interest granted by it to the
Collateral Agent in respect of the Pledged Collateral have been delivered to the
Collateral Agent in completed and, to the extent necessary, duly executed form
for filing in each governmental, municipal or other office specified in Schedule
6 to the Perfection Certificate. Each Pledgor agrees that at the sole cost and
expense of the Pledgors, such Pledgor will maintain the security interest
created by this Agreement in the Pledged Collateral (other than control
agreements with respect to any Deposit Accounts, Securities Accounts or
Commodities Accounts) as a perfected second priority security interest subject
only to Permitted Collateral Liens and the Burger King Rights and file all UCC-3
continuation statements necessary to continue the perfection of the security
interest created by this Agreement.
SECTION 3.4.    Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:
(a)    Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral are evidenced
by any



        

--------------------------------------------------------------------------------

-17-

Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Schedule 10 to the Perfection Certificate. Subject to
Section 3.1, each Instrument and each item of Tangible Chattel Paper listed in
Schedule 10 to the Perfection Certificate not constituting Excluded Property has
been properly endorsed, assigned and delivered to the Collateral Agent,
accompanied by instruments of transfer or assignment duly executed in blank. At
any time such requirements apply, the applicable Pledgor shall give written
notice thereof to the Collateral Agent in accordance with Section 13.2 of the
Indenture and the Collateral Agent shall not be charged with any knowledge that
such requirements are applicable unless such notice has been given. If any
amount then payable under or in connection with any of the Pledged Collateral
shall be evidenced by any Instrument or Tangible Chattel Paper, and such amount,
together with all amounts payable evidenced by any Instrument or Tangible
Chattel Paper not previously delivered to the Collateral Agent exceeds
$1,000,000 in the aggregate for all Pledgors, the Pledgor acquiring such
Instrument or Tangible Chattel Paper shall promptly (but in any event within
thirty (30) days after receipt thereof), subject to Section 3.1, endorse, assign
and deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank.
(b)    Electronic Chattel Paper and Transferable Records. As of the date hereof,
no amount under or in connection with any of the Pledged Collateral is evidenced
by any Electronic Chattel Paper or any “transferable record” (as that term is
defined in Section 201 of the Federal Electronic Signatures in Global and
National Commerce Act, or in Section 16 of the Uniform Electronic Transactions
Act as in effect in any relevant jurisdiction) other than such Electronic
Chattel Paper and transferable records listed in Schedule 10 to the Perfection
Certificate. If any amount payable under or in connection with any of the
Pledged Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Collateral Agent thereof, in
writing, and shall take such action as is reasonably necessary to vest in the
Collateral Agent control of such Electronic Chattel Paper under Section 9‑105 of
the UCC or control under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as so in effect in such jurisdiction, of
such transferable record. The requirement in the preceding sentence shall not
apply to the extent that such amount, together with all amounts payable
evidenced by Electronic Chattel Paper or any transferable record in which the
Collateral Agent has not been vested control within the meaning of the statutes
described in the immediately preceding sentence, does not exceed $3,000,000 in
the aggregate for all Pledgors. At any time such requirement applies, the
applicable Pledgor shall give written notice thereof to the Collateral Agent in
accordance with Section 13.2 of the Indenture and the Collateral Agent shall not
be charged with any knowledge that such requirements are applicable unless such
notice has been given. The Pledgors may make alterations to the Electronic
Chattel Paper or transferable record, provided that such alterations are
permitted under Section 9-105 of the UCC or Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or Section 16 of the
Uniform



        

--------------------------------------------------------------------------------

-18-

Electronic Transactions Act, as determined by the Issuer, and unless an Event of
Default has occurred and is continuing.
(c)    Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary
under a Letter of Credit now or hereafter issued, such Pledgor shall promptly
(but in any event within thirty (30) days after receipt thereof by such Pledgor)
notify the Collateral Agent thereof, in writing, and such Pledgor shall, either
(i) use commercially reasonable efforts to arrange for the issuer and any
confirmer of such Letter of Credit to consent to an assignment to the Collateral
Agent of the proceeds of any drawing under the Letter of Credit or (ii) arrange
for the Collateral Agent to become the transferee beneficiary of such Letter of
Credit, with the Collateral Agent agreeing, in each case, that the proceeds of
any drawing under the Letter of Credit are to be applied as provided in the
Indenture. The actions in the preceding sentence shall not be required to the
extent that the amount of any such Letter of Credit, together with the aggregate
amount of (a) all other Letters of Credit for which the actions described above
in clause (i) and (ii) have not been taken and (b) all Commercial Tort Claims in
which the Collateral Agent does not have a perfected security interest and (c)
 all motor vehicles (and any such other Equipment covered by certificates of
title or ownership) as to which any Pledgor has not delivered a certificate of
title or ownership to the Collateral Agent, does not exceed $5,000,000 in the
aggregate for all Pledgors. At any time such action is required, the applicable
Pledgor shall give written notice thereof to the Collateral Agent in accordance
with Section 13.2 of the Indenture and the Collateral Agent shall not be charged
with any knowledge that such requirement is applicable unless such notice has
been given.
(d)    Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 12 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall promptly, and
in any event within thirty (30) days, notify the Collateral Agent in writing
signed by such Pledgor of the brief details thereof and grant to the Collateral
Agent in such writing a security interest therein and in the Proceeds thereof,
all upon the terms of this Agreement, with such writing to be in such form and
substance as is reasonably necessary to grant a security interest in such
Commercial Tort Claim. The requirement in the preceding sentence shall not apply
to the extent that the amount of such Commercial Tort Claim, together with the
amount of (a) all other Commercial Tort Claims held by any Pledgor in which the
Collateral Agent does not have a perfected security interest, (b) all Letters of
Credit (except to the extent constituting Supporting Obligations) in which the
Collateral Agent does not have a perfected security interest and (c) all motor
vehicles (and any such other Equipment covered by certificates of title or
ownership) as to which any Pledgor has not delivered a certificate of title or
ownership to the Collateral Agent, does not exceed $5,000,000 in the aggregate
for all Pledgors. At any time such requirement applies, the applicable Pledgor
shall give written notice thereof to the Collateral Agent in accordance with
Section 13.2 of the Indenture and the Collateral Agent shall not be charged with
any knowledge that such requirement is applicable unless such notice has been
given.



        

--------------------------------------------------------------------------------

-19-

(e)    Each Pledgor shall deliver to the First Lien Agent for the benefit of the
Collateral Agent originals of the certificates of title or ownership for the
motor vehicles (and any other Equipment covered by certificates of title or
ownership) owned by it, with the Collateral Agent listed as lienholder therein. 
Such requirement shall not apply to the extent the aggregate amount of (a) all
motor vehicles (and any such other Equipment covered by certificates of title or
ownership) as to which any Pledgor has not delivered a certificate of title or
ownership to the Collateral Agent, (b) all Commercial Tort Claims in which the
Collateral Agent does not have a perfected security interest and (c) all Letters
of Credit (except to the extent constituting Supporting Obligations) in which
the Collateral Agent does not have a perfected security, does not exceed
$5,000,000 in the aggregate for all Pledgors.
(f)    After-Acquired Collateral. Unless otherwise provided, upon the
acquisition by the Issuer or any Guarantor after the date hereof (1) any
after-acquired assets, including, but not limited to, any after-acquired Real
Property or any Equipment or Fixtures which constitute accretions, additions or
technological upgrades to the Equipment or Fixtures or any working capital
assets that, in any such case, form part of the Collateral, or (2) any
replacement assets, the Issuer or such Pledgor shall execute and deliver, (i)
with regard to any Real Property that is acquired for the purpose of serving as
a restaurant, mortgages and related documentation and opinions as specified in
Section 4.10 hereof within 365 days of the date of acquisition, (ii) with regard
to any other Real Property, mortgages and related documentation and opinions as
specified in Section 4.10 within 180 days of the date of acquisition (or such
later date as any applicable regulatory approvals have been obtained) and (iii)
to the extent required by the Security Documents, any information,
documentation, financing statements or other certificates as may be necessary to
vest in the Collateral Agent a perfected security interest, subject only to
Permitted Liens and the Burger King Rights, in such after-acquired Property
(other than Excluded Property and Collateral that the Issuer or such Guarantor
is not required to take actions to perfect) and to have such after-acquired
Property added to the Collateral, and thereupon all provisions of the Indenture,
the Security Documents and the Intercreditor Agreement relating to the
Collateral shall be deemed to relate to such after-acquired Property to the same
extent and with the same force and effect.
For the avoidance of doubt, no Pledgor hereunder shall be required to enter into
deposit account control agreements and securities account control agreements for
the benefit of the Collateral Agent with respect to checking, savings or other
accounts (including Deposit Accounts, Securities Accounts and Commodities
Accounts) of any Pledgor at any bank or other financial institution.
SECTION 3.5.    Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Issuer which, from time to time, after the date hereof shall
be required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of the Indenture, to execute and
deliver to the Collateral Agent (a)  a joinder agreement to this Agreement in
the form of Exhibit 7 hereto and (b) a Perfection Certificate, in each case,
within thirty (30) days of the date on which it was acquired or created and, in
each



        

--------------------------------------------------------------------------------

-20-

case, upon such execution and delivery, such Subsidiary shall constitute a
“Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Pledgor herein. The execution and delivery of such joinder
agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Pledgor as a party to this
Agreement.
SECTION 3.6.    Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements (other than
control agreements with respect to any Deposit Accounts, Securities Accounts or
Commodities Accounts), supplements, powers and instruments, as is reasonably
necessary in order to create, perfect, preserve and protect the security
interest in and lien on the Pledged Collateral and the Mortgaged Property as
provided herein and the rights and interests granted to the Collateral Agent
hereunder, to carry into effect the purposes hereof or better to assure and
confirm the validity, enforceability and priority of the Collateral Agent’s
security interest in and lien on the Pledged Collateral and Mortgaged Property
or permit the Collateral Agent to exercise and enforce its rights, powers and
remedies hereunder and the other Security Documents with respect to any Pledged
Collateral and Mortgaged Property, including the filing of financing statements,
continuation statements and other documents (including this Agreement) under the
UCC (or other similar laws) in effect in any jurisdiction with respect to the
security interest created hereby and in such offices (including the United
States Patent and Trademark Office and the United States Copyright Office)
wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in and lien on the Pledged
Collateral and Mortgaged Property as provided herein and the other Security
Documents and to preserve the other rights and interests granted to the
Collateral Agent hereunder and the other Security Documents, as against third
parties, with respect to the Pledged Collateral and Mortgaged Property. Without
limiting the generality of the foregoing, each Pledgor shall make, execute,
endorse, acknowledge, file or refile and/or deliver to the Collateral Agent from
time to time such lists, schedules, descriptions and designations of the Pledged
Collateral and Mortgaged Property, copies of warehouse receipts, receipts in the
nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Collateral Agent may reasonably request (provided, however, that the Collateral
Agent shall be under no obligation to so request). If an Event of Default has
occurred and is continuing, the Collateral Agent may institute and maintain, in
its own name or in the name of any Pledgor, such suits and proceedings as the
Collateral Agent may deem necessary or expedient to prevent any impairment of
the security interest in or lien on or the perfection thereof in the Pledged
Collateral and Mortgaged Property. All of the foregoing shall be at the sole
cost and expense of the Pledgors.
REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Pledgor represents, warrants and covenants as follows:



        

--------------------------------------------------------------------------------

-21-

SECTION 4.1.    Title. Except for the security interest granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor owns and has all material rights
and, as to Pledged Collateral acquired by it from time to time after the date
hereof, will own and have rights in each item of Pledged Collateral pledged by
it hereunder, free and clear of any and all Liens other than the Permitted
Collateral Liens and the Burger King Rights. In addition, no Liens exist on the
Securities Collateral, other than as permitted by Section 4.12 of the Indenture
and with respect to the Burger King Rights.
SECTION 4.2.    Validity of Security Interest. The security interest in and Lien
on the Pledged Collateral (other than assets described in clause (i) of the
definition of Excluded Property and other than control agreements with respect
to any Deposit Accounts, Securities Accounts or Commodities Accounts) granted to
the Collateral Agent for the benefit of the Secured Parties hereunder
constitutes (a) a legal and valid security interest in all the Pledged
Collateral securing the payment and performance of the Secured Obligations, and
(b) subject to the filings and other actions described in Schedule 6 to the
Perfection Certificate (to the extent required to be listed on the schedules to
the Perfection Certificate as of the date this representation is made or deemed
made), a perfected security interest in all the Pledged Collateral. The security
interest and Lien granted to the Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement in and on the Pledged Collateral (other than
control agreements with respect to Deposit Accounts, Securities Accounts or
Commodities Accounts) will at all times constitute a perfected, continuing
security interest therein, prior to all other Liens on the Pledged Collateral
except for Permitted Collateral Liens and the Burger King Rights.
SECTION 4.3.    Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Collateral Agent and the priority thereof against all
claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Permitted Collateral Liens and the Burger King Rights.
There is no agreement (other than with respect to Permitted Collateral Liens and
the Burger King Rights and the First Lien Credit Agreement and the Intercreditor
Agreement), order, judgment or decree, and no Pledgor shall enter into any
agreement (other than with respect to Permitted Collateral Liens and the First
Lien Credit Agreement and the Intercreditor Agreement) or take any other action,
that would restrict the transferability of any of the Pledged Collateral or
otherwise impair or conflict with such Pledgor’s obligations or the rights of
the Collateral Agent hereunder.
SECTION 4.4.    Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Pledged Collateral, except such as have been filed in favor
of the First Lien Agent or in favor of the Collateral Agent pursuant to this
Agreement or in favor of any holder of a Permitted Collateral Lien with respect
to such Lien or financing statements or public notices relating to the
termination statements listed on Schedule 8 to the Perfection Certificate. No
Pledgor shall execute, authorize or permit to be filed in any public office any
financing statement (or similar statement, instrument of registration or public



        

--------------------------------------------------------------------------------

-22-

notice under the law of any jurisdiction) relating to any Pledged Collateral,
except financing statements and other statements and instruments filed or to be
filed in respect of and covering the security interests granted by such Pledgor
to the holders of the Permitted Liens.
Location of Inventory and Equipment. It shall not move any Equipment or
Inventory with a fair market value in excess of $3,000,000 in the aggregate to
any location, other than any location that is listed in the relevant Schedules
to the Perfection Certificate, unless it shall have given the Collateral Agent
not less than 30 days’ prior written notice of its intention so to do, clearly
describing such new location and confirming the attachment of the Lien and
security interest created by this Agreement to the Collateral located in the new
location, and confirming further that each Pledgor has executed and filed any
instruments or statements necessary to create, preserve or perfect the
Collateral Agent’s security interest in such relocated Collateral; provided that
in no event shall any Equipment or Inventory be moved to any location outside of
the continental United States.
SECTION 4.6.    Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable. To the knowledge of the Pledgors, there is no amount or other
obligation owing by any Pledgor to any issuer of the Pledged Securities in
exchange for or in connection with the issuance of the Pledged Securities or any
Pledgor’s status as a partner or a member of any issuer of the Pledged
Securities.
SECTION 4.7.    Consents, etc. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement or the other Security Documents and determines it
necessary to obtain any approvals or consents of any Governmental Authority or
any other person therefor, then, upon the reasonable request of the Collateral
Agent, such Pledgor agrees to use its commercially reasonable efforts to assist
and aid the Collateral Agent to obtain as soon as practicable any necessary
approvals or consents for the exercise of any such remedies, rights and powers.
SECTION 4.8.    Pledged Collateral and Mortgaged Property. All information set
forth herein, including the schedules hereto, and all information contained in
any documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Pledged Collateral and
Mortgaged Property, is accurate and complete in all material respects. The
Pledged Collateral and Mortgaged Property described on the schedules to the
Perfection Certificate constitutes all of the property of such type of Pledged
Collateral and Mortgaged Property owned or held by the Pledgors (other than
Excluded Property).
SECTION 4.9.    Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Collateral Agent has exercised its right to
foreclose after an Event of Default, such Net Cash Proceeds shall, subject to
the Intercreditor Agreement, be held in trust for the benefit of the Collateral
Agent and promptly after receipt thereof shall be paid to the Collateral Agent
for application in accordance with Section 6.10 of the Indenture.



        

--------------------------------------------------------------------------------

-23-

SECTION 4.10.    Post-Closing Collateral Matters. The Issuer and each applicable
Pledgor shall comply with the following requirements with respect to
post-closing collateral matters:
(a)    Real Property Collateral. Within ninety (90) days after the Issue Date
(or as soon as practical thereafter using commercially reasonable efforts), the
Collateral Agent shall have received, in form and substance substantially
similar to those delivered to the First Lien Agent in connection with the
creation of a first priority (but only to the extent so delivered), perfected
Lien on such Real Property in accordance with the Credit Agreement:
(i)    fully executed and notarized Mortgage Instrument encumbering the
Mortgaged Properties as to properties owned by the Pledgors;
(ii)    maps or plats of an as-built survey of the sites of the Mortgaged
Properties; it being agreed that the surveys in existence on the Issue Date and
provided to the Collateral Agent pursuant to the terms of this clause (ii)
(along with a certificate of an officer of the Issuer in form and substance
substantially similar to that delivered to the First Lien Agent in connection
with the creation of a first priority, perfected Lien on such Real Property in
accordance with the Credit Agreement) are satisfactory so long as substantially
similar to the surveys delivered to the First Lien Agent under the Credit
Agreement;
(iii)     an environmental questionnaire executed by an officer of the Issuer
with respect to all owned Mortgaged Properties, along with third-party
environmental reviews of all owned Mortgaged Properties, including but not
limited to Phase I environmental assessments; it being agreed that the Phase I
environmental assessments in existence on the Issue Date and provided to the
First Lien Agent pursuant to the terms of this clause (iii) are satisfactory;
(iv)    to the extent delivered to the First Lien Agent in connection with the
creation of a first priority, perfected Lien on such Mortgaged Properties in
accordance with the Credit Agreement, opinions of counsel to the Pledgors for
each jurisdiction in which the Mortgaged Properties are located in form and
substance substantially similar to those delivered to the First Lien Agent; and
(v)    to the extent available, zoning letters from each municipality or other
governmental authority for each jurisdiction in which the Mortgaged Properties
are located.
Neither the Collateral Agent nor the Trustee undertakes any responsibility
whatsoever to determine whether any of the foregoing covenants in this Section
4.10 have been satisfied, and neither shall have any liability whatsoever
arising out of the failure of the Issuer or any of the Pledgors to satisfy such
post-closing requirements, other than to take receipt of the Officers'
Certificate described in the next sentence. Within 210 days of the date hereof,
the Issuer shall deliver to the Collateral Agent and the



        

--------------------------------------------------------------------------------

-24-

Trustee an Officers' Certificate (upon which the Trustee and Collateral Agent
shall be fully protected in relying), certifying that (i) the deliverables
indicated above in this Section 4.10 are substantially similar in form and
substance to those delivered to the First Lien Agent (other than the
subordination provisions contained therein) and (ii) the post-closing covenants
set forth in Section 4.10 have been satisfied.
SECTION 4.11.    Notice of Changes. No Pledgor shall effect any change in (i)
its legal name, (ii) in the location of its chief executive office, (iii) in its
identity or organizational structure, (iv) in its Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
its jurisdiction of organization (in each case, including by merging with or
into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Collateral Agent not less than 15 days’ prior written notice (in the form of an
Officers’ Certificate) of its intention so to do, clearly describing such change
and providing such other information in connection therewith as the Collateral
Agent may reasonably request and (B) it shall have taken all action reasonably
necessary to maintain the perfection and priority of the security interest of
the Collateral Agent for the benefit of the Secured Parties in the Pledged
Collateral, if applicable.
SECTION 4.12.    No Impairment of the Security Interests. No Pledgor shall take
any action, or knowingly or negligently omit to take any action, which action or
omission might or would have the result of materially impairing the security
interest with respect to the Pledged Collateral or Mortgaged Property (for the
avoidance of doubt, (i) Permitted Collateral Liens, (ii) the entry by the Issuer
or its Subsidiaries into Franchise Agreements that provide for the Burger King
Rights and (iii) the omission by the Issuer or its Subsidiaries to enter into
control agreements with respect to any Deposit Accounts, Securities Accounts or
Commodities Accounts shall not, in each case, be deemed to materially impair the
security interest).
ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
SECTION 5.1.    Pledge of Additional Securities Collateral. Each Pledgor shall,
upon obtaining any Pledged Securities or Intercompany Notes of any person,
accept the same in trust for the benefit of the Collateral Agent and, in the
case of any Pledged Securities or Intercompany Notes (other than Loan Party
Intercompany Notes) having a face value in excess of $3,000,000 in the aggregate
at any one time outstanding or any Equity Interests of a Subsidiary (other than
an Unrestricted Subsidiary) promptly (but in any event within thirty (30) days
after receipt thereof) deliver to the Collateral Agent a pledge amendment, duly
executed by such Pledgor, in substantially the form of Exhibit 2 hereto (each, a
“Pledge Amendment”), and, subject to the Intercreditor Agreement, the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are to be pledged pursuant to this Agreement, and confirming the
attachment of the Lien hereby created on and in respect of such additional
Pledged Securities or Intercompany Notes. Each Pledgor hereby authorizes the
Collateral Agent to attach each Pledge Amendment to this Agreement and agrees
that all Pledged Securities or Intercompany Notes



        

--------------------------------------------------------------------------------

-25-

listed on any Pledge Amendment delivered to the Collateral Agent shall for all
purposes hereunder be considered Pledged Collateral.
SECTION 5.2.    Voting Rights; Distributions; etc.
(a)    So long as no Event of Default shall have occurred and be continuing:
(i)    Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the
Indenture or any other document evidencing the Secured Obligations.
(ii)    Each Pledgor shall be entitled to receive and retain, and to utilize
free and clear of the Lien hereof, any and all Distributions, but only if and to
the extent made in accordance with the provisions of the Indenture; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall, subject to the Intercreditor Agreement and
Section 5.1 hereof, be forthwith delivered to the Collateral Agent to hold as
Pledged Collateral and shall, if received by any Pledgor, be received in trust
for the benefit of the Collateral Agent, be segregated from the other property
or funds of such Pledgor and be promptly (but in any event within five days
after receipt thereof) delivered to the Collateral Agent as Pledged Collateral
in the same form as so received (with any necessary endorsement).
(b)    So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.
(c)    Upon the occurrence and during the continuance of any Event of Default
and upon notice from the Collateral Agent acting at the direction of the holders
of a majority of the outstanding Secured Obligations and subject to the Burger
King Rights:
(i)    All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Collateral Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.
(ii)    All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Collateral Agent,



        

--------------------------------------------------------------------------------

-26-

which shall thereupon have the sole right to receive and hold as Pledged
Collateral such Distributions.
(d)    Each Pledgor shall, at its sole cost and expense, from time to time
execute and deliver to the Collateral Agent appropriate instruments in order to
permit the Collateral Agent to exercise the voting and other rights which it may
be entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.
(e)    All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall immediately be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
SECTION 5.3.    Defaults, etc. Each Pledgor hereby represents and warrants that
(i) such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Securities pledged by
it , (ii) no Securities Collateral pledged by such Pledgor is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Pledgor by any person with respect thereto, and (iii) as of
the date hereof, there are no certificates, instruments, documents or other
writings (other than the Organization Documents that have been delivered to the
First Lien Agent and certificates representing such Pledged Securities that have
been delivered to the First Lien Agent on behalf of the Collateral Agent) which
evidence any Pledged Securities of such Pledgor.
SECTION 5.4.    Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.
(a)    In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply in all material respects with
such terms insofar as such terms are applicable to it.
(b)    In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default and subject to the Burger King Rights, to the transfer of such
Pledged Securities to the Collateral Agent or its nominee and to the
substitution of the Collateral Agent or its nominee as a substituted partner,
shareholder or member in such partnership, limited liability company or other
entity with all the rights, powers and duties of a general partner, limited
partner, shareholder or member, as the case may be.



        

--------------------------------------------------------------------------------

-27-

ARTICLE VI    

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL
SECTION 6.1.    Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article VIII hereof at such time as the
Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license to use,
assign, license or sublicense any of the Intellectual Property Collateral now
owned or hereafter acquired by such Pledgor, wherever the same may be located.
Such license shall include access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout hereof.
SECTION 6.2.    Protection of Collateral Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Collateral Agent, in writing, of any
adverse determination in any proceeding or the institution of any proceeding in
any federal, state or local court or administrative body or in the United States
Patent and Trademark Office or the United States Copyright Office regarding any
Intellectual Property Collateral, such Pledgor’s right to register such
Intellectual Property Collateral or its right to keep and maintain such
registration in full force and effect to the extent that such Intellectual
Property Collateral exceeds $1,000,000, (ii) maintain all Intellectual Property
Collateral as presently used and operated, (iii) not permit to lapse or become
abandoned any Intellectual Property Collateral, and not settle or compromise any
pending or future litigation or administrative proceeding with respect to any
such Intellectual Property Collateral, in either case except as shall be
consistent with commercially reasonable business judgment, (iv) upon such
Pledgor obtaining knowledge thereof, promptly notify the Collateral Agent in
writing of any event which may be reasonably expected to materially and
adversely affect the value or utility of any Intellectual Property Collateral or
the rights and remedies of the Collateral Agent in relation thereto including a
levy or threat of levy or any legal process against any Intellectual Property
Collateral, (v) not license any Intellectual Property Collateral other than
licenses entered into by such Pledgor in, or incidental to, the ordinary course
of business, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of any Intellectual
Property Collateral or the Lien on and security interest in the Intellectual
Property Collateral created therein hereby and (vi) diligently keep adequate
records respecting all Intellectual Property Collateral.
SECTION 6.3.    After-Acquired Property. If any Pledgor shall at any time after
the date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application is no longer subject to clause (d) of
the



        

--------------------------------------------------------------------------------

-28-

definition of Excluded Property, the provisions hereof shall automatically apply
thereto and any such item enumerated in the preceding clause (i) or (ii) shall
automatically constitute Intellectual Property Collateral as if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Agreement without
further action by any party. Each Pledgor shall promptly (and in any event
within 30 days) provide to the Collateral Agent written notice of any of the
foregoing and confirm the attachment of the Lien and security interest created
by this Agreement to any rights described in clauses (i) and (ii) above by
execution of an instrument in form reasonably necessary to grant such a security
interest to the Collateral Agent and the filing of any instruments or statements
as shall be reasonably necessary to create, preserve, protect or perfect the
Collateral Agent’s security interest in such Intellectual Property Collateral.
Further, each Pledgor agrees to modify this Agreement by amending Schedules
11(a) and 11(b) to the Perfection Certificate to include any Intellectual
Property Collateral of such Pledgor acquired or arising after the date hereof.
SECTION 6.4.    Litigation. Unless there shall occur and be continuing any Event
of Default, each Pledgor shall have the right to commence and prosecute in its
own name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent (acting at the direction of the holders of a
majority in principal amount of the outstanding Secured Obligations) shall have
the right but shall in no way be obligated to file applications for protection
of the Intellectual Property Collateral and/or bring suit in the name of any
Pledgor, the Collateral Agent or the Secured Parties to enforce the Intellectual
Property Collateral and any license thereunder. In the event of such suit, each
Pledgor shall, at the reasonable request of the Collateral Agent, do any and all
lawful acts and execute any and all documents requested by the Collateral Agent
in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Collateral Agent for all costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.4 in
accordance with Section 7.7 of the Indenture. In the event that the Collateral
Agent shall elect not to bring suit to enforce the Intellectual Property
Collateral, each Pledgor agrees, at the reasonable request of the Collateral
Agent, to take all commercially reasonable actions necessary, whether by suit,
proceeding or other action, to prevent the infringement, counterfeiting, unfair
competition, dilution, diminution in value of or other damage to any of the
Intellectual Property Collateral by any person.
ARTICLE VII
TRANSFERS
SECTION 7.1.    Transfers of Pledged Collateral or Mortgaged Property. No
Pledgor shall sell, convey, assign or otherwise dispose of, or grant any option
with respect to, any of the Pledged Collateral or Mortgaged Property pledged by
it hereunder except as expressly permitted by the Indenture.



        

--------------------------------------------------------------------------------

-29-

ARTICLE VIII
REMEDIES
SECTION 8.1.    Remedies. Subject to the terms of the Intercreditor Agreement
and the Burger King Rights, upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent (or, as applicable, its designee or
nominee) may, but shall not be obligated to, from time to time exercise in
respect of the Pledged Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it, the following remedies:
(i)    Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;
(ii)    Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than three (3) Business Days after receipt thereof) pay such amounts
to the Collateral Agent;
(iii)    Sell, assign, grant a license to use or otherwise liquidate, or direct
any Pledgor to sell, assign, grant a license to use or otherwise liquidate, any
and all investments made in whole or in part with the Pledged Collateral or any
part thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;
(iv)    Take possession of the Pledged Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Collateral Agent at
any place or places so designated by the Collateral Agent, in which event such
Pledgor shall at its own expense: (A) forthwith cause the same to be moved to
the place or places designated by the Collateral Agent and therewith delivered
to the Collateral Agent, (B) store and keep any Pledged Collateral so delivered
to the Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as



        

--------------------------------------------------------------------------------

-30-

contemplated in this Section 8.1(iv) is of the essence hereof. Upon application
to a court of equity having jurisdiction, the Collateral Agent shall be entitled
to a decree requiring specific performance by any Pledgor of such obligation;
(v)    Withdraw all moneys, instruments, securities and other property in any
bank, financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article IX hereof;
(vi)    Retain and apply the Distributions to the Secured Obligations as
provided in Article IX hereof;
(vii)    Exercise any and all rights as beneficial and legal owner of the
Pledged Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Pledged
Collateral; and
(viii)    Exercise all the rights and remedies of a secured party on default
under the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 8.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery. The Collateral Agent (or its nominee or designee) or any other Secured
Party or any of their respective Affiliates may be the purchaser, licensee,
assignee or recipient of the Pledged Collateral or any part thereof at any such
sale and shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Pledged Collateral
sold, assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such person as a credit on account of the purchase price of
the Pledged Collateral or any part thereof payable by such person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted. The Collateral Agent shall not be
obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.



        

--------------------------------------------------------------------------------

-31-

SECTION 8.2.    Notice of Sale. Each Pledgor acknowledges and agrees that, to
the extent notice of sale or other disposition of the Pledged Collateral or any
part thereof shall be required by law, ten (10) days’ prior notice to such
Pledgor of the time and place of any public sale or of the time after which any
private sale or other intended disposition is to take place shall be
commercially reasonable notification of such matters. No notification need be
given to any Pledgor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.
SECTION 8.3.    Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof upon the
occurrence and during the continuation of an Event of Default, including any and
all prior notice and hearing for any prejudgment remedy or remedies and any such
right which such Pledgor would otherwise have under law, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable law: (i) all
damages occasioned by such taking of possession, (ii) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of the Collateral Agent’s rights hereunder and (iii) all rights of
redemption, appraisal, valuation, stay, extension or moratorium now or hereafter
in force under any applicable law. The Collateral Agent shall not be liable for
any incorrect or improper payment made pursuant to this Article VIII in the
absence of a judicial determination of gross negligence or willful misconduct on
the part of the Collateral Agent. Any sale of, or the grant of options to
purchase, or any other realization upon, any Pledged Collateral shall operate to
divest all right, title, interest, claim and demand, either at law or in equity,
of the applicable Pledgor therein and thereto, and shall be a perpetual bar both
at law and in equity against such Pledgor and against any and all persons
claiming or attempting to claim the Pledged Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Pledgor.
SECTION 8.4.    Certain Sales of Pledged Collateral.
(a)    Each Pledgor recognizes that, by reason of certain prohibitions contained
in law, rules, regulations or orders of any Governmental Authority, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Pledged Collateral, to limit purchasers to those who meet the
requirements of such Governmental Authority. Each Pledgor acknowledges that any
such sales may be at prices and on terms less favorable to the Collateral Agent
than those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Collateral Agent shall have no
obligation to engage in public sales.
(b)    Each Pledgor recognizes that, by reason of certain prohibitions contained
in the Securities Act, and applicable state securities laws, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for



        

--------------------------------------------------------------------------------

-32-

investment and not with a view to the distribution or resale thereof. Each
Pledgor acknowledges that any such private sales may be at prices and on terms
less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions (including a public offering made pursuant to a
registration statement under the Securities Act), and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Collateral Agent shall
have no obligation to engage in public sales and no obligation to delay the sale
of any Securities Collateral or Investment Property for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.
(c)    If the Collateral Agent determines (acting at the direction of the
holders of a majority in principal amount of the outstanding Secured
Obligations) to exercise its right to sell any or all of the Securities
Collateral or Investment Property, upon written request, the applicable Pledgor
shall determine and inform the Collateral Agent of the number of securities
included in the Securities Collateral or Investment Property which may be sold
by the Collateral Agent as exempt transactions under the Securities Act and the
rules of the Securities and Exchange Commission thereunder, as the same are from
time to time in effect.
(d)    Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 8.4 will cause irreparable injury to the Collateral
Agent and the other Secured Parties, that the Collateral Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 8.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.
SECTION 8.5.    No Waiver; Cumulative Remedies.
(a)    No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.
(b)    In the event that the Collateral Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Security Document by foreclosure, sale, entry or otherwise, and
such proceeding shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Collateral Agent, then and in every
such case, the Pledgors, the Collateral Agent and each other Secured Party shall
be restored to their respective former positions and rights hereunder with
respect to the Pledged Collateral, and all rights, remedies, privileges and
powers of the



        

--------------------------------------------------------------------------------

-33-

Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.
SECTION 8.6.    Certain Additional Actions Regarding Intellectual Property. If
any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent (acting at the direction of the holders of a
majority in principal amount of the outstanding Secured Obligations), each
Pledgor shall execute and deliver to the Collateral Agent an assignment or
assignments of the registered Patents, Trademarks and/or Copyrights and Goodwill
and such other documents as are necessary to carry out the intent and purposes
hereof; provided that such assignments shall cease to be valid and shall become
void at such time as all Events of Default have been cured or waived in
accordance with the Indenture. Within 30 Business Days of written notice
thereafter from the Collateral Agent (acting at the direction of the holders of
a majority in principal amount of the outstanding Secured Obligations), each
Pledgor shall make available to the Collateral Agent, to the extent within such
Pledgor’s power and authority, such personnel in such Pledgor’s employ on the
date of the Event of Default as shall be necessary to permit such Pledgor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold by such Pledgor under the registered Patents, Trademarks
and/or Copyrights, and such persons shall be available to perform their prior
functions on the Collateral Agent’s behalf.
SECTION 8.7.    [Reserved]
SECTION 8.8.    Actions of Collateral Agent
Subject to the Intercreditor Agreement and the Burger King Rights, after the
incurrence of any Permitted Additional Pari Passu Obligations (other than the
issuance of Additional Notes), the holders of a majority in principal amount of
the Secured Obligations (other than holders of Hedging Obligations) will have
the right to direct the Collateral Agent, following the occurrence and during
the continuation of an Event of Default under the Indenture or the occurrence
and continuation of an event of default under any agreement or instrument
representing such Permitted Additional Pari Passu Obligations, to foreclose on,
or exercise its other rights with respect to, the Pledged Collateral (or
exercise other remedies with respect to the Pledged Collateral). Any action
taken or not taken without the vote of any holder of Secured Obligations will
nevertheless be binding on such holder.
Except as provided in the succeeding sentence, in the case of the occurrence and
continuation of an Event of Default under the Indenture, or the occurrence and
continuation of an event of default under any agreement or instrument
representing Permitted Additional Pari Passu Obligations where such remedies
arise, the Collateral Agent will only be permitted, subject to applicable law,
to exercise remedies and sell Pledged Collateral at the direction of the
applicable holders of Secured Obligations as set forth above. If the Collateral
Agent has asked the holders of Secured Obligations for instruction and the
applicable holders have not yet responded to such request, the Collateral Agent
will be authorized to take, but will not be required to take, and will in no
event have any liability for taking, any delay in taking or the failure to take,
such actions with regard to a default or event which the Collateral Agent, in
good faith, believes to be reasonably required to promote and protect the
interests of the holders of the Secured Obligations



        

--------------------------------------------------------------------------------

-34-

and to preserve the value of the Pledged Collateral; provided that once
instructions from the applicable holders of the Secured Obligations have been
received by the Collateral Agent, together with indemnity and security
satisfactory to the Collateral Agent if requested by the Collateral Agent, the
actions of the Collateral Agent will be governed thereby and the Collateral
Agent will not take any further action which would be contrary thereto.
ARTICLE IX

APPLICATION OF PROCEEDS
SECTION 9.1.    Application of Proceeds. (a) The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Pledged Collateral or Mortgaged Property pursuant to
the exercise by the Collateral Agent of its remedies shall be applied, together
with any other sums then held by the Collateral Agent pursuant to this
Agreement, as follows:
(i)    first, to amounts owing to the holders of the First Lien Obligations
until the Payment in Full of First Lien Priority Debt (as such terms are defined
in the Intercreditor Agreement);
(ii)    second, to amounts owing to the Collateral Agent in its capacity as such
in accordance with the terms of the Indenture and to amounts owing to the
Trustee in its capacity as such in accordance with the terms of the Indenture;
(iii)    third, to amounts owing to any Additional Pari Passu Agent in its
capacity as such in accordance with the terms of such Additional Pari Passu
Agreement;
(iv)    fourth, ratably to amounts owing to the holders of Secured Obligations
in accordance with the terms of the Indenture and Additional Pari Passu
Agreements; and
(v)    fifth, to the Issuer.
(b)    In making the determination and allocations required by this Section 9.1,
the Collateral Agent may conclusively rely upon information supplied by the
applicable Additional Pari Passu Agent as to the amounts of unpaid principal and
interest and other amounts outstanding with respect to such Permitted Additional
Pari Passu Obligations and the Collateral Agent shall have no liability to any
of the Secured Parties for actions taken in reliance on such information.
(c)    If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Agreement, such Secured Party shall hold such payment or other
recovery in trust for the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 9.1.



        

--------------------------------------------------------------------------------

-35-

Notwithstanding the foregoing, in the event of any determination by a court of
competent jurisdiction with respect to any series of Permitted Additional Pari
Passu Obligations that (i) such series of Permitted Additional Pari Passu
Obligations is unenforceable under applicable law or are subordinated to any
other obligations (other than the Notes or another series of Permitted
Additional Pari Passu Obligations), (ii) such series of Permitted Additional
Pari Passu Obligations does not have an enforceable security interest in any of
the Pledged Collateral and/or (iii) any intervening security interest exists
securing any other obligations (other than the Notes or other series of
Permitted Additional Pari Passu Obligations) on a basis ranking prior to the
security interest of such series of Permitted Additional Pari Passu Obligations
but junior to the security interest of the Notes or other series of Permitted
Additional Pari Passu Obligations (any such condition referred to in the
foregoing clauses (i), (ii) or (iii) with respect to any series of Permitted
Additional Pari Passu Obligations, an “Impairment” of such series of Permitted
Additional Pari Passu Obligations), the results of such Impairment shall be
borne solely by the holders of such series of Permitted Additional Pari Passu
Obligations, and the rights of the holders of such series of Permitted
Additional Pari Passu Obligations (including, without limitation, the right to
receive distributions in respect of such series of Permitted Additional Pari
Passu Obligations) set forth herein shall be modified to the extent necessary so
that the effects of such Impairment are borne solely by the holders of such
series of Permitted Additional Pari Passu Obligations subject to such
Impairment. Notwithstanding the foregoing, with respect to any Pledged
Collateral for which a third party (other than a holder of the Notes or series
of Permitted Additional Pari Passu Obligations) has a lien or security interest
that is junior in priority to the security interest of the holders of the Notes
or any series of Permitted Additional Pari Passu Obligations but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of the holder of any other series of Permitted Additional Pari
Passu Obligations (such third party, an “Intervening Creditor”), the value of
any Pledged Collateral or proceeds which are allocated to such Intervening
Creditor shall be deducted on a ratable basis (in the event of a dispute, in
accordance with a final non-appealable order of a court of competent
jurisdiction) solely from the Pledged Collateral or proceeds to be distributed
in respect of the series of Permitted Additional Pari Passu Obligations with
respect to which such Impairment exists.
ARTICLE X

MISCELLANEOUS
SECTION 10.1.    Concerning Collateral Agent and the other Security Documents.
(a)    The Collateral Agent has been appointed as collateral agent pursuant to
the Indenture. The actions of the Collateral Agent hereunder are subject to the
provisions of the Indenture. The Collateral Agent shall have the right hereunder
to make demands, to give notices, to exercise or refrain from exercising any
rights, and to take or refrain from taking action (including the release or
substitution of the Pledged Collateral or Mortgaged Property), in accordance
with this Agreement, the Indenture and the other Security Documents. The
Collateral Agent may employ agents and attorneys-in-fact in connection herewith
and shall not



        

--------------------------------------------------------------------------------

-36-

be liable for the negligence of any such agents or attorneys-in-fact selected by
it in good faith. The Collateral Agent may resign in the manner provided in the
Indenture. A successor Collateral Agent may be appointed in the manner provided
in the Indenture. Upon the acceptance of any appointment as the Collateral Agent
by a successor Collateral Agent and the payment of the outstanding fees and
expenses of the resigning or removed Collateral Agent, that successor Collateral
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent under this Agreement and
the other Security Documents, and the retiring Collateral Agent shall thereupon
be discharged from its duties and obligations under this Agreement and the other
Security Documents. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was the Collateral Agent.
(b)    The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral or Mortgaged Property in
its possession if such Pledged Collateral or Mortgaged Property is accorded
treatment substantially equivalent to that which the Collateral Agent, in its
individual capacity, accords its own property consisting of similar instruments
or interests, it being understood that neither the Collateral Agent nor any of
the Secured Parties shall have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Securities Collateral, whether or not the
Collateral Agent or any other Secured Party has or is deemed to have knowledge
of such matters or (ii) taking any necessary steps to preserve rights against
any person with respect to any Pledged Collateral or Mortgaged Property. The
Collateral Agent will not be liable or responsible for any loss or diminution in
the value of any of the Pledged Collateral by reason of the act or omission of
the First Lien Agent or any carrier, forwarding agency or other agent or bailee
selected by the Collateral Agent in good faith.
(c)    The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and the other Security Documents and its duties hereunder and
thereunder, upon advice of counsel selected by it.
(d)    If any item of Pledged Collateral or Mortgaged Property also constitutes
collateral granted to the Collateral Agent under any other deed of trust,
mortgage, security agreement, pledge or instrument of any type, in the event of
any conflict between the provisions hereof and the provisions of such other deed
of trust, mortgage, security agreement, pledge or instrument of any type in
respect of such collateral, the Collateral Agent, in its sole discretion, shall
select which provision or provisions shall control.
(e)    Anything herein contained to the contrary notwithstanding, (i) each
Pledgor shall remain liable under this Agreement and under each of the
underlying contracts to which such Pledgor a party described herein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (ii) the exercise by



        

--------------------------------------------------------------------------------

-37-

the Collateral Agent or the Secured Parties of any of their rights, remedies or
powers hereunder shall not release any Pledgor from any of its duties or
obligations under this Agreement or such underlying contracts described herein
and (iii) neither the Trustee or the Collateral Agent shall have any obligation
or liability under such underlying contracts by reason of or arising out of this
Agreement, nor shall the Noteholders, the Trustee or the Collateral Agent be
obligated to perform any of the obligations or duties of any of the Pledgors
hereunder or any of the contracts described herein.
(f)    The Collateral Agent shall not be responsible for the existence,
genuineness or value of any of the Pledged Collateral or Mortgaged Property or
for the validity, perfection, priority or enforceability of the Liens in any of
the Pledged Collateral or Mortgaged Property, whether impaired by operation of
law or by reason of any of any action or omission to act on its part hereunder,
except to the extent such action or omission constitutes gross negligence or
willful misconduct on the part of the Collateral Agent, as determined by a court
of competent jurisdiction in a final, non-appealable judgment. Nor shall the
Collateral Agent be responsible for the validity or sufficiency of the Pledged
Collateral or Mortgaged Property or any agreement or assignment contained
therein, for the validity of the title of the Pledgors to the Pledged Collateral
or Mortgaged Property, for insuring the Pledged Collateral or Mortgaged Property
or for the payment of taxes, charges, assessments or Liens upon the Pledged
Collateral or Mortgaged Property or otherwise as to the maintenance of the
Pledged Collateral or Mortgaged Property.
(g)    In the event that the Collateral Agent is required to acquire title to an
asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any duty for the benefit of another, which in the
Collateral Agent’s sole discretion may cause it to be considered an “owner or
operator” under the provisions of the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. §9601, et seq., or
otherwise cause it to incur liability under CERCLA or any other federal, state
or local law, the Collateral Agent reserves the right, instead of taking such
action, to either resign as or arrange for the transfer of the title or control
of the asset to a court-appointed receiver. The Collateral Agent shall not be
liable to any person for any environmental claims or contribution actions under
any federal, state or local law, rule or regulation by reason of the Collateral
Agent’s actions and conduct as authorized, empowered and directed hereunder or
relating to the discharge, release or threatened release of hazardous materials
into the environment. If at any time it is necessary or advisable for any real
property to be possessed, owned, operated or managed by any person (including
the Collateral Agent), the holders of not less than a majority in aggregate
principal amount of the outstanding Secured Obligations shall direct the
Collateral Agent to appoint an appropriately qualified person (excluding the
Collateral Agent) who such holders shall designate to possess, own, operate or
manage, as the case may be, such real property.
(h)    The Collateral Agent shall not be responsible for (i) perfecting,
maintaining, monitoring, preserving or protecting the security interest or lien
granted under this Agreement, any other Security Document or any agreement or
instrument contemplated hereby or thereby, (ii) the filing, re-filing,
recording, re-recording or continuing or any



        

--------------------------------------------------------------------------------

-38-

document, financing statement, mortgage, assignment, notice, instrument of
further assurance or other instrument in any public office at any time or times
or (iii) providing, maintaining, monitoring or preserving insurance on or the
payment of taxes with respect to any of the Pledged Collateral. The actions
described in items (i) through (iii) shall be the sole responsibility of the
Pledgors.
(i)    In acting under and by virtue of this Agreement and the other Security
Documents, the Collateral Agent shall have all of the rights, protections and
immunities granted to the Collateral Agent and the Trustee under the Indenture
(including but not limited to the right to be indemnified under Section 7.07),
and all such rights, protections and immunities are incorporated by reference
herein, mutatis mutandis.
(j)    Notwithstanding anything in this Agreement to the contrary and for the
avoidance of doubt, the Collateral Agent shall have no duty to act outside of
the United States in respect of any collateral located in another jurisdiction
other than the United States.
SECTION 10.2.    Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement (including such Pledgor’s covenants to (i) pay the premiums in
respect of all required insurance policies hereunder, (ii) pay and discharge any
taxes, assessments and special assessments, levies, fees and governmental
charges imposed upon or assessed against, and landlords’, carriers’, mechanics’,
workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s
Liens and other claims arising by operation of law against, all or any portion
of the Pledged Collateral or Mortgaged Property, (iii) make repairs, (iv)
discharge Liens or (v) pay or perform any obligations of such Pledgor under any
Pledged Collateral or Mortgaged Property or if any representation or warranty on
the part of any Pledgor contained herein shall be breached, the Collateral Agent
may (but shall not be obligated to) do the same or cause it to be done or remedy
any such breach, and may expend funds for such purpose; provided, however, that
the Collateral Agent shall in no event be bound to inquire into the validity of
any tax, Lien, imposition or other obligation which such Pledgor fails to pay or
perform as and when required hereby and which such Pledgor does not contest in
accordance with the provisions of the Indenture. Any and all amounts so expended
by the Collateral Agent shall be paid by the Pledgors in accordance with the
provisions of Section 7.7 of the Indenture. Neither the provisions of this
Section 10.2 nor any action taken by the Collateral Agent pursuant to the
provisions of this Section 10.2 shall prevent any such failure to observe any
covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default. Each Pledgor hereby appoints the
Collateral Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in the Collateral Agent’s discretion to take any action and to
execute any instrument consistent with the terms of the Indenture, this
Agreement and the other Security Documents which may be necessary to accomplish
the purposes hereof (but the Collateral Agent shall not be obligated to and
shall have no liability to such Pledgor or any third party for failure to so do
or take action). The foregoing grant of authority is a power of attorney coupled
with an interest and such appointment shall be



        

--------------------------------------------------------------------------------

-39-

irrevocable for the term hereof. Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof.
SECTION 10.3.    Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Indenture. Each of the Pledgors agrees
that its obligations hereunder and the security interest created hereunder shall
continue to be effective or be reinstated, as applicable, if at any time
payment, or any part thereof, of all or any part of the Secured Obligations is
rescinded or must otherwise be restored by the Secured Party upon the bankruptcy
or reorganization of any Pledgor or otherwise.
SECTION 10.4.    Termination; Release. When all the Secured Obligations have
been paid in full (other than contingent liabilities not then due and payable),
this Agreement shall terminate. Upon termination of this Agreement the Pledged
Collateral shall be released from the Lien of this Agreement. Upon such release
or any release of Pledged Collateral or any part thereof in accordance with the
provisions of the Indenture, the Collateral Agent shall, upon the request and at
the sole cost and expense of the Pledgors, assign, transfer and deliver to
Pledgor, against receipt and without recourse to or warranty by the Collateral
Agent, such of the Pledged Collateral or any part thereof to be released (in the
case of a release) as may be in possession of the Collateral Agent and as shall
not have been sold or otherwise applied pursuant to the terms hereof, and, with
respect to any other Pledged Collateral, proper documents and instruments
acknowledging the termination hereof or the release of such Pledged Collateral,
as the case may be, in form and substance reasonably satisfactory to the
Collateral Agent.
The Liens securing the Secured Obligations securing the Notes will be released,
in whole or in part, as provided in Section 10.3 of the Indenture.
The Liens securing Permitted Additional Pari Passu Obligations of any series
will be released, in whole or in part, as provided in Additional Pari Passu
Agreement governing such obligations. The Issuer shall provide the Collateral
Agent with an Officers’ Certificate certifying that all conditions to the
release of the Liens securing the Permitted Additional Pari Passu Obligations as
set forth in the Additional Pari Passu Agreements have been satisfied.
SECTION 10.5.    Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless in writing and
signed by each of the parties hereto and unless the same shall be approved by
the holders of not less than a majority in aggregate principal amount of the
outstanding Notes and the Permitted Additional Pari Passu



        

--------------------------------------------------------------------------------

-40-

Obligations, the Pledgors, the Trustee and the Collateral Agent (other than any
release of all or substantially all of the Collateral, which shall be made  in
accordance with the provisions of the Indenture and each Additional Pari Passu
Agreement).  In connection with any amendment or modification contemplated by
this Section 10.5, each series of Secured Obligations will cast its votes in
accordance with the documents governing such series of Secured Obligations and
the amount of Secured Obligations to be voted by a series of Secured Obligations
will equal the aggregate principal amount of Secured Obligations held by such
series of Secured Obligations.  Following and in accordance with the outcome of
the applicable vote under its documents, the representative of each series of
Secured Obligations will cast all of its votes under that series of Secured
Obligations as a block in respect of any vote under this Agreement.  The
Collateral Agent may conclusively rely on the information with respect to the
amount of the relevant Secured Obligations and the outcome of the applicable
vote delivered to it by the Trustee or any Additional Pari Passu Agent with
respect to the applicable Secured Obligations. In connection with any amendment,
modification, supplement, termination or waiver, the Issuer shall deliver an
Officers’ Certificate certifying that all conditions precedent to the execution
of such agreement have been satisfied.
The Collateral Agent shall receive an Opinion and Officers' Certificate stating
that such amendment, modification, supplement or waiver is authorized or
permitted by the Indenture, this Security Agreement and any Additional Pari
Passu Agreement, and that all conditions precedent to the execution of such have
been satisfied. Any amendment, modification or supplement of or to any provision
hereof, any waiver of any provision hereof and any consent to any departure by
any Pledgor from the terms of any provision hereof in each case shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement or
any other document evidencing the Secured Obligations including any Additional
Pari Passu Agreement, no notice to or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in similar or other
circumstances.
SECTION 10.6.    Notices. Unless otherwise provided herein or in the Indenture,
any notice or other communication herein required or permitted to be given shall
be given in the manner and become effective as set forth in the Indenture, as to
any Pledgor, addressed to it at the address of the Issuer set forth in the
Indenture, as to the Collateral Agent, addressed to it at the address set forth
in the Indenture, as to any Additional Pari Passu Agent, addressed to is at the
address set forth in the applicable Additional Pari Passu Joinder Agreement, or
in each case at such other address as shall be designated by such party in a
written notice to the other party complying as to delivery with the terms of
this Section 10.6. In addition to the foregoing, the Collateral Agent shall have
the benefits accorded to the Trustee in Section 12.1 of the Indenture.
SECTION 10.7.    Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Section 12.7 of the Indenture is incorporated herein,
mutatis mutandis, as if a part hereof.
SECTION 10.8.    Severability of Provisions. Any provision hereof which is
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to



        

--------------------------------------------------------------------------------

-41-

the extent of such invalidity, illegality or unenforceability without
invalidating the remaining provisions hereof or affecting the validity, legality
or enforceability of such provision in any other jurisdiction.
SECTION 10.9.    Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
SECTION 10.10.     Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
SECTION 10.11.     No Credit for Payment of Taxes or Imposition. No Pledgor
shall be entitled to any credit against the principal, premium, if any, or
interest payable under the Indenture, and no Pledgor shall be entitled to any
credit against any other sums which may become payable under the terms thereof
or hereof, by reason of the payment of any Taxes on the Pledged Collateral or
Mortgaged Property or any part thereof.
SECTION 10.12.     No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or Mortgaged Property or any part thereof, nor as giving any Pledgor
any right, power or authority to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against the Collateral Agent in
respect thereof or any claim that any Lien based on the performance of such
labor or services or the furnishing of any such materials or other property is
prior to the Lien hereof.
SECTION 10.13.     No Release. Nothing set forth in this Agreement or any other
Security Document, nor the exercise by the Collateral Agent of any of the rights
or remedies hereunder, shall relieve any Pledgor from the performance of any
term, covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or Mortgaged
Property or from any liability to any person under or in respect of any of the
Pledged Collateral or Mortgaged Property or shall impose any obligation on the
Collateral Agent or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on such Pledgor’s part to be so performed or
observed or shall impose any liability on the Collateral Agent or any other
Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any breach of any representation or warranty on the part of such
Pledgor contained in this Agreement, the Indenture, the other Security Documents
and any Additional Pari Passu Agreement, or under or in respect of the Pledged
Collateral or



        

--------------------------------------------------------------------------------

-42-

Mortgaged Property or made in connection herewith or therewith. Anything herein
to the contrary notwithstanding, neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any contracts,
agreements and other documents included in the Pledged Collateral by reason of
this Agreement, nor shall the Collateral Agent or any other Secured Party be
obligated to perform any of the obligations or duties of any Pledgor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Pledged Collateral hereunder. The obligations of
each Pledgor contained in this Section 10.13 shall survive the termination
hereof and the discharge of such Pledgor’s other obligations under this
Agreement, the Indenture, the other Security Documents and any Additional Pari
Passu Agreement.
SECTION 10.14.    Permitted Additional Pari Passu Obligations. On or after the
Issue Date, the Issuer may from time to time designate additional obligations as
Permitted Additional Pari Passu Obligations by delivering to the Collateral
Agent, the Trustee and each Additional Pari Passu Agent (a) a certificate signed
by the chief financial officer of the Issuer (i) identifying the obligations so
designated and the aggregate principal amount or face amount thereof, stating
that such obligations are designated as “Permitted Additional Pari Passu
Obligations” for purposes hereof, (ii) representing that such designation
complies with the terms of the Indenture and each then extant Additional Pari
Passu Agreement, (iii) specifying the name and address of the Additional Pari
Passu Agent for such obligations (if other than the Trustee) and (iv) stating
that the Pledgors have complied with their obligations under Section 3.4; (b)
except in the case of Additional Notes, a fully executed Additional Pari Passu
Joinder Agreement (in the form attached as Exhibit 6 hereto), (c) an Officers’
Certificate to the effect that the designation of such obligations as “Permitted
Additional Pari Passu Obligations” does not violate the terms of the Indenture
and each then extant Additional Pari Passu Agreement (upon which the Collateral
Agent may conclusively and exclusively rely) and (d) evidence that the
Additional Pari Passu Agent for the applicable series of Permitted Additional
Pari Passu Obligations has entered into a customary agency agreement.
Notwithstanding the delivery of the Additional Pari Passu Joinder Agreement set
forth above, the Collateral Agent shall not be obligated to act as Collateral
Agent for any New Secured Parties (as such term is defined in Exhibit 6 hereto)
whatsoever or to execute any document whatsoever (including any agency
agreement) if in the sole judgment of the Collateral Agent doing so would
impose, purport to impose or might reasonably be expected to impose upon the
Collateral Agent any obligation or liability for which the Collateral Agent is
not in its sole discretion fully protected. In no event shall the Collateral
Agent be subject to any document that it has not executed. The Additional Pari
Passu Joinder Agreement shall not be effective until it has been accepted in
writing by the Collateral Agent.
SECTION 10.15.     Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
(i)    any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;



        

--------------------------------------------------------------------------------

-43-

(ii)    any lack of validity or enforceability of the Indenture, any Security
Document or any Additional Pari Passu Agreement, or any other agreement or
instrument relating thereto;
(iii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Indenture, any Additional Pari Passu
Agreement or any Security Document, or any other agreement or instrument
relating thereto;
(iv)    any pledge, exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;
(v)    any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Indenture, any Additional Pari Passu
Agreement or any Security Document, or any other agreement or instrument
relating thereto except as specifically set forth in a waiver granted pursuant
to the provisions of Section 10.5 hereof; or
(vi)    any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]





        

--------------------------------------------------------------------------------

S-1

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.
CARROLS RESTAURANT GROUP, INC.,
as Pledgor
By:
/s/ Paul R. Flanders    
Name: Paul R. Flanders
Title: VP, CFO & Treasurer

CARROLS CORPORATION,
as Guarantor and Pledgor
By:
/s/ Paul R. Flanders    
Name: Paul R. Flanders
Title: VP, CFO & Treasurer



CARROLS LLC,
as Guarantor and Pledgor
By:
/s/ Paul R. Flanders    
Name: Paul R. Flanders
Title: VP, CFO & Treasurer








        

--------------------------------------------------------------------------------

S-2

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent
By:
/s/ Lawrence M. Kusch    
Name: Lawrence M. Kusch
Title Vice President




        

--------------------------------------------------------------------------------




EXHIBIT 1
[Form of]

ISSUER’S ACKNOWLEDGMENT
The undersigned hereby (i) acknowledges receipt of (a) that certain First Lien
Security Agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “First Lien Security Agreement”), dated as of
May 30, 2012, as amended by the Second Amendment to Credit Agreement and First
Amendment to Security Agreement, dated as of April 29, 2015, made by Carrols
Restaurant Group, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party thereto and Wells Fargo Bank, National Association, as administrative
agent (in such capacity and together with any successors in such capacity, the
“Administrative Agent”), and (b) that certain Second Lien Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Second Lien Security Agreement”; and together with the First Lien Security
Agreement, the “Security Agreements”), dated as of April 29, 2015, made by the
Borrower, the Guarantors party thereto and The Bank of New York Mellon Trust
Company, N.A., as second lien collateral agent (in such capacity and together
with any successors in such capacity, the “Second Lien Collateral Agent”; and
together with the Administrative Agent, the “Agents”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreements), (ii) agrees promptly to note on its books the security
interests granted to the Agents and confirmed under the Security Agreements,
(iii) agrees that it will comply with instructions of the Administrative Agent
or, following the receipt by it of a Notice of Termination of First Lien
Obligations in the form of Annex A hereto from the Administrative Agent, the
Second Lien Collateral Agent, with respect to the applicable Securities
Collateral (including all Equity Interests of the undersigned) without further
consent by the applicable Pledgor, (iv) agrees to notify the Agents, in writing,
upon obtaining knowledge of any interest in favor of any person in the
applicable Securities Collateral that is adverse to the interest of the Agents
therein and (v) waives any right or requirement at any time hereafter to receive
a copy of the Security Agreements in connection with the (a) registration of any
Securities Collateral thereunder in the name of the Administrative Agent or,
following the receipt by it of a Notice of Termination of First Lien Obligations
in the form of Annex A hereto, the Second Lien Collateral Agent, or their
respective nominees or (b) the exercise of voting rights by the Administrative
Agent or, following the receipt by it of a Notice of Termination of First Lien
Obligations in the form of Annex A hereto, the Second Lien Collateral Agent, or
their respective nominees.



        

--------------------------------------------------------------------------------




Dated:


[                                                          ]
By:
        
Name:
Title:




        

--------------------------------------------------------------------------------




ANNEX A




[Name of Issuer] (the “Issuer”)
[Address]




[ ]


Re: Notice of Termination of First Lien Obligations


Ladies and Gentlemen:
You are hereby notified that the First Lien Security Agreement has been
terminated. Capitalized terms used but not defined herein shall have the
meanings set forth in the Issuer’s Acknowledgement, dated as of [ ], 20[ ], by
the Issuer issued pursuant to (a) that certain Security Agreement dated as of
May 30, 2012 (as amended by the Second Amendment to Credit Agreement and First
Amendment to Security Agreement, dated as of April 29, 2015, and as further
amended, restated, supplemented or otherwise modified from time to time, the
“First Lien Security Agreement”), among CARROLS RESTAURANT GROUP, INC., a
Delaware limited liability company (the “Borrower”), the Guarantors party
thereto and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent, and
(b) that certain Second Lien Security Agreement dated as of April 29, 2015,
among the Borrower, the Guarantors party thereto and The Bank of New York Mellon
Trust Company, N.A., as second lien collateral agent.
WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Collateral Agent
By: __________________________
Name:
Title:







        

--------------------------------------------------------------------------------




EXHIBIT 2
[Form of]

SECURITIES PLEDGE AMENDMENT
This Securities Pledge Amendment, dated as of [                    ], 20[ ], is
delivered pursuant to Section 5.1 of the Second Lien Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Second Lien Security Agreement;” capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Second Lien Security Agreement), dated as of April 29, 2015, made by CARROLS
RESTAURANT GROUP, INC., a Delaware corporation (the “Issuer”), the Guarantors
party thereto and The Bank of New York Mellon Trust Company, N.A., as collateral
agent. The undersigned hereby agrees that this Securities Pledge Amendment may
be attached to the Second Lien Security Agreement and that the Pledged
Securities and/or Intercompany Notes listed on this Securities Pledge Amendment
shall be deemed to be and shall become part of the Pledged Collateral and shall
secure all Secured Obligations.
PLEDGED SECURITIES
ISSUER
 
CLASS
OF STOCK
OR INTERESTS
 
PAR VALUE
 
CERTIFICATE
NO(S).
 
NUMBER OF SHARES
OR
INTERESTS
 
PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY INTERESTS OF ISSUER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






        

--------------------------------------------------------------------------------




INTERCOMPANY NOTES
ISSUER
 
PRINCIPAL
AMOUNT
 
DATE OF
ISSUANCE
 
INTEREST
RATE
 
MATURITY
DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[                                                                        ],
as Pledgor
By:
        
Name:
Title:

AGREED TO AND ACCEPTED:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent
By:
        
Name:
Title:






        

--------------------------------------------------------------------------------




EXHIBIT 3
[Form of]
Copyright Security Agreement
Copyright Security Agreement, dated as of [    ], 20[ ] by [__________] and
[___________] (individually, a “Pledgor”, and, collectively, the “Pledgors”), in
favor of The Bank of New York Mellon Trust Company, N.A., in its capacity as
collateral agent pursuant to the Indenture (in such capacity, the “Collateral
Agent”).
W I T N E S S E T H:
WHEREAS, the Pledgors are party to a Second Lien Security Agreement of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Second Lien Security Agreement”) in favor of the
Collateral Agent pursuant to which the Pledgors are required to execute and
deliver this Copyright Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Pledgors hereby agree with the Collateral Agent as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Second Lien Security Agreement and used herein have the meaning given to
them in the Second Lien Security Agreement.
SECTION 2.    Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor:
(a)    Copyrights of such Pledgor listed on Schedule I attached hereto; and
(b)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3.    Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Second Lien Security
Agreement and Pledgors hereby acknowledge and affirm that the rights and
remedies of the Collateral Agent with respect to the



        

--------------------------------------------------------------------------------




security interest in the Copyrights made and granted hereby are more fully set
forth in the Second Lien Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
that any provision of this Copyright Security Agreement is deemed to conflict
with the Second Lien Security Agreement, the provisions of the Second Lien
Security Agreement shall control.
SECTION 4.    Termination. Upon the payment in full of the Secured Obligations
and termination of the Second Lien Security Agreement, the Collateral Agent
shall execute, acknowledge, and deliver to the Pledgors an instrument in writing
in recordable form (and otherwise in form and substance reasonably satisfactory
to the Collateral Agent) releasing the collateral pledge, grant, assignment,
lien and security interest in the Copyrights under this Copyright Security
Agreement.
SECTION 5.    Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.
SECTION 6.    Governing Law. This Copyright Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Copyright Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
certain rights and remedies by the Collateral Agent hereunder are subordinated
and subject to the provisions of that certain Intercreditor Agreement, dated as
of May 30, 2012 (as amended by Amendment No. 1, dated as of April 29, 2015 and
as further amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Intercreditor Agreement”),
between Wells Fargo Bank, National Association, in its capacity as the initial
First Lien Agent, and The Bank of New York Mellon Trust Company, N.A., in its
capacity as the initial Second Lien Collateral Agent thereunder. In the event of
any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.
[signature page follows]



        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
Very truly yours,
[PLEDGORS]1 
By:
        
Name:
Title:

Accepted and Agreed:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent
By:
        
Name:
Title:










1 This document needs only to be executed by the Issuer and/or any Guarantor
which owns a pledged Copyright.





        

--------------------------------------------------------------------------------




SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS
Copyright Registrations:
OWNER
REGISTRATION NUMBER
TITLE
 
 
 



Copyright Applications:
OWNER
TITLE
 
 

 



        

--------------------------------------------------------------------------------




EXHIBIT 4
[Form of]
Patent Security Agreement
Patent Security Agreement, dated as of [        ], 20[ ] by [________] and
[_________] (individually, a “Pledgor”, and, collectively, the “Pledgors”), in
favor of The Bank of New York Mellon Trust Company, N.A., in its capacity as
collateral agent pursuant to the Indenture (in such capacity, the “Collateral
Agent”).
W I T N E S S E T H:
WHEREAS, the Pledgors are party to a Second Lien Security Agreement of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Second Lien Security Agreement”) in favor of the
Collateral Agent pursuant to which the Pledgors are required to execute and
deliver this Patent Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Pledgors hereby agree with the Collateral Agent as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Second Lien Security Agreement and used herein have the meaning given to
them in the Second Lien Security Agreement.
SECTION 2.    Grant of Security Interest in Patent Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor:
(a)    Patents of such Pledgor listed on Schedule I attached hereto; and
(b)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3.    Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Second Lien Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the



        

--------------------------------------------------------------------------------




security interest in the Patents made and granted hereby are more fully set
forth in the Second Lien Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. In the event
that any provision of this Patent Security Agreement is deemed to conflict with
the Second Lien Security Agreement, the provisions of the Second Lien Security
Agreement shall control.
SECTION 4.    Termination. Upon the payment in full of the Secured Obligations
and termination of the Second Lien Security Agreement, the Collateral Agent
shall execute, acknowledge, and deliver to the Pledgors an instrument in writing
in recordable form (and otherwise in form and substance reasonably satisfactory
to the Collateral Agent) releasing the collateral pledge, grant, assignment,
lien and security interest in the Patents under this Patent Security Agreement.
SECTION 5.    Counterparts. This Patent Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.
SECTION 6.    Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
certain rights and remedies by the Collateral Agent hereunder are subordinated
and subject to the provisions of that certain Intercreditor Agreement, dated as
of May 30, 2012 (as amended by Amendment No.1, dated as of April 29, 2015 and as
further amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms thereof, the “Intercreditor Agreement”), between
Wells Fargo Bank, National Association, in its capacity as the initial First
Lien Agent, and The Bank of New York Mellon Trust Company, N.A., in its capacity
as the initial Second Lien Collateral Agent thereunder. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.
[signature page follows]



        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
Very truly yours,
[PLEDGORS]
By:
        
Name:
Title:

Accepted and Agreed:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent
By:
        
Name:
Title:




        

--------------------------------------------------------------------------------




SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS
Patent Registrations:
OWNER
REGISTRATION
NUMBER
NAME
 
 
 



Patent Applications:
OWNER
APPLICATION NUMBER
NAME
 
 
 










        

--------------------------------------------------------------------------------




EXHIBIT 5
[Form of]
Trademark Security Agreement
Trademark Security Agreement, dated as of [        ], 20[ ] by [________] and
[________] (individually, a “Pledgor”, and, collectively, the “Pledgors”), in
favor of The Bank of New York Mellon Trust Company, N.A., in its capacity as
collateral agent pursuant to the Indenture (in such capacity, the “Collateral
Agent”).
W I T N E S S E T H:
WHEREAS, the Pledgors are party to a Second Lien Security Agreement of even date
herewith (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Second Lien Security Agreement”) in favor of the
Collateral Agent pursuant to which the Pledgors are required to execute and
deliver this Trademark Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Indenture, the
Pledgors hereby agree with the Collateral Agent as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Second Lien Security Agreement and used herein have the meaning given to
them in the Second Lien Security Agreement.
SECTION 2.    Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Pledged Collateral of such Pledgor:
(a)    Trademarks of such Pledgor listed on Schedule I attached hereto;
(b)    all Goodwill associated with such Trademarks; and
(c)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3.    Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Second Lien Security
Agreement and Pledgors hereby acknowledge and affirm that the rights and
remedies of the Collateral Agent with respect to the security interest in the
Trademarks made and granted hereby are more fully set forth in the Second Lien
Security Agreement, the terms and provisions of which are incorporated by



        

--------------------------------------------------------------------------------




reference herein as if fully set forth herein. In the event that any provision
of this Trademark Security Agreement is deemed to conflict with the Second Lien
Security Agreement, the provisions of the Second Lien Security Agreement shall
control.
SECTION 4.    Termination. Upon the payment in full of the Secured Obligations
and termination of the Second Lien Security Agreement, the Collateral Agent
shall execute, acknowledge, and deliver to the Pledgors an instrument in writing
in recordable form (and otherwise in form and substance reasonably satisfactory
to the Collateral Agent) releasing the collateral pledge, grant, assignment,
lien and security interest in the Trademarks under this Trademark Security
Agreement.
SECTION 5.    Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.
SECTION 6.    Governing Law. This Trademark Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Trademark Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Collateral Agent pursuant to this Agreement and the exercise of
certain rights and remedies by the Collateral Agent hereunder are subordinated
and subject to the provisions of that certain Intercreditor Agreement, dated as
of May 30, 2012 (as amended by Amendment No. 1, dated as of April 29, 2015 and
as further amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof, the “Intercreditor Agreement”),
between Wells Fargo Bank, National Association, in its capacity as the initial
First Lien Agent, and The Bank of New York Mellon Trust Company, N.A., in its
capacity as the initial Second Lien Collateral Agent thereunder. In the event of
any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.
[signature page follows]



        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
Very truly yours,
[PLEDGORS]
By:
        
Name:
Title:

Accepted and Agreed:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent
By:
        
Name:
Title:




        

--------------------------------------------------------------------------------




SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS
Trademark Registrations:
OWNER
REGISTRATION NUMBER
TRADEMARK
 
 
 



Trademark Applications:


OWNER
APPLICATION NUMBER
TRADEMARK
 
 
 



 

























        

--------------------------------------------------------------------------------




EXHIBIT 6
[Form of]
ADDITIONAL PARI PASSU JOINDER AGREEMENT
The undersigned is the agent for Persons wishing to become “Secured Parties”
(the “New Secured Parties”) under the Second Lien Security Agreement, dated as
of April 29, 2015 (as amended and/or supplemented, the “Security Agreement”
(terms used without definition herein have the meanings assigned to such terms
by the Security Agreement)) among CARROLS RESTAURANT GROUP, INC., the other
Pledgors party thereto and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as
Collateral Agent (the “Collateral Agent”) and the other Security Documents.
In consideration of the foregoing, the undersigned hereby:
(i)    represents that the Additional Pari Passu Agent has been authorized by
the New Secured Parties to become a party to the Security Agreement on behalf of
the New Secured Parties under that [DESCRIBE OPERATIVE AGREEMENT] (the “New
Secured Obligations”) and to act as the Additional Pari Passu Agent for the New
Secured Parties hereunder;
(ii)    acknowledges that the New Secured Parties have received a copy of the
Security Agreement;
(iii)    irrevocably appoints and authorizes the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Security
Agreement and the other Security Documents as are delegated to the Collateral
Agent by the terms thereof, together with all such powers as are reasonably
incidental thereto; and
(iv)    accepts and acknowledges the terms of Agreement applicable to it and the
New Secured Parties and agrees to serve as Additional Pari Passu Agent for the
New Secured Parties with respect to the New Secured Obligations and agrees on
its own behalf and on behalf of the New Secured Parties to be bound by the terms
of the Security Agreement and the other Security Documents applicable to holders
of Secured Obligations, with all the rights and obligations of a Secured Party
thereunder and bound by all the provisions thereof as fully as if it had been a
Secured Party on the effective date of the Security Agreement.
The name and address of the representative for purposes of Section 10.6 of the
Security Agreement are as follows:
[name and address of Additional Pari Passu Agent]
Section 12.7 of the Indenture is incorporated herein, mutatis mutandis, as if a
part hereof.



        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Additional Pari Passu
Joinder Agreement to be duly executed by its authorized officer as of the _____
day of _________, 20__.
[NAME]
By:
        
Name:    
Title:    

AGREED TO AND ACCEPTED:


The Collateral Agent hereby acknowledges its acceptance of this Additional Pari
Passu Joinder Agreement and agrees to act as Collateral Agent for the New
Secured Parties, subject to the terms of the [agency agreement, dated as of
________________].
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent


By:  _____________________
Name:
Title:
 









        

--------------------------------------------------------------------------------




EXHIBIT 7


[Form of]
JOINDER AGREEMENT
Reference is made to the Second Lien Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
April 29, 2015, made by CARROLS RESTAURANT GROUP, INC., a Delaware corporation
(the “Issuer”), the Guarantors party thereto and THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., in its capacity as collateral agent pursuant to the
Indenture (in such capacity and together with any successors in such capacity,
the “Collateral Agent”).
This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                         ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement. The New Pledgor hereby agrees to be bound
as a Guarantor and as a Pledgor party to the Security Agreement by all of the
terms, covenants and conditions set forth in the Security Agreement to the same
extent that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. The New Pledgor also hereby
agrees to be bound as a party by all of the terms, covenants and conditions
applicable to it set forth in Article X of the Indenture to the same extent that
it would have been bound if it had been a signatory to the Indenture on the
execution date of the Indenture. Without limiting the generality of the
foregoing, the New Pledgor hereby grants and pledges to the Collateral Agent, as
collateral security for the full, prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, a Lien on and security interest in, all of its right, title
and interest in, to and under the Pledged Collateral and expressly assumes all
obligations and liabilities of a Guarantor and Pledgor thereunder. The New
Pledgor hereby makes each of the representations and warranties and agrees to
each of the covenants applicable to the Pledgors contained in the Security
Agreement.
Annexed hereto are supplements to each of the schedules to the Perfection
Certificate with respect to the New Pledgor.
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.



        

--------------------------------------------------------------------------------




Section 12.7 of the Indenture is incorporated herein, mutatis mutandis, as if a
part hereof.



        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.
[NEW PLEDGOR]
By:
        
Name:
Title:

AGREED TO AND ACCEPTED:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
 as Collateral Agent
By:
        
Name:
Title:

[Schedules to be attached]





        

--------------------------------------------------------------------------------




EXHIBIT 8


[Form of]
PERFECTION CERTIFICATE
[to be attached]









-10-
        